            Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 1 of 79 PageID #: 1




                                      IN THE UNITED STATES DISTRICT COURT

                                        FOR THE DISTRICT OF DELAWARE

        KONINKLIJKE PHILIPS N.V.,

                          Plaintiff                              Civil Action No.:
                    v.
                                                                  JURY TRIAL DEMANDED
        QUECTEL WIRELESS SOLUTIONS CO.
        LTD., CALAMP CORP., XIRGO
        TECHNOLOGIES, LLC, LAIRD
        CONNECTIVITY, INC.

                          Defendants.


                                        COMPLAINT AND JURY DEMAND

               1.        Plaintiff Koninklijke Philips N.V. (“Philips”) is a public limited company

      established under the laws of The Netherlands, having its registered office at High Tech Campus

      52, 5656 AG Eindhoven, The Netherlands.1

               2.        Defendant Quectel Wireless Solutions Co. Ltd. (“Quectel”) is a Chinese entity

      headquartered at Building 5, Shanghai Business Park Phase III (Area B), No.1016 Tianlin Road,

      Minhang District, Shanghai 200233, China.

               3.        Defendant CalAmp Corp. (“CalAmp”) is an entity of the State of Delaware,

      organized under the laws of Delaware and having a principal place of business at 15635 Alton

      Parkway, Suite 250, Irvine, California 92618.

               4.        Defendant Xirgo Technologies, LLC (“Xirgo”) is an entity of the State of

      Delaware, organized under the laws of Delaware and having a principal place of business at 188

      Camino Ruiz, 2nd Floor, Camarillo, California 93012.


        1
         Allegations herein are with knowledge with respect to Philips’ own acts and on information and
        belief as to other matters.


4835-5667-9380.1                                         -1-
            Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 2 of 79 PageID #: 2




               5.      Defendant Laird Connectivity, Inc. (“Laird”) is an entity of the State of Delaware,

      organized under the laws of Delaware and having a principal place of business at 50 South Main

      Street, Akron, Ohio 44308.

               6.      Quectel – individually and/or jointly with others – has infringed (literally and/or

      by equivalents), and continues to infringe, Philips’ patent rights by making, using, importing,

      selling, and/or offering to sell products and methods covered by one or more patent claims within

      the United States, and/or by contributing to or inducing such infringement.

               7.      Quectel induces its subsidiaries, affiliates, retail partners, and direct and indirect

      customers into making, using, selling, offering for sale, and/or importing throughout the United

      States, including within this District, products and methods accused of infringement. Quectel

      provides a distribution channel of infringing products within this Judicial District and the U.S.

      nationally.

               8.      CalAmp – individually and/or jointly with others – has infringed (literally and/or

      by equivalents), and continues to infringe, Philips’ patent rights by making, using, importing,

      selling, and/or offering to sell products and methods covered by one or more patent claims within

      the United States, and/or by contributing to or inducing such infringement.

               9.      CalAmp induces its subsidiaries, affiliates, retail partners, and direct and indirect

      customers into making, using, selling, offering for sale, and/or importing throughout the United

      States, including within this District, products and methods accused of infringement. CalAmp

      provides a distribution channel of infringing products within this Judicial District and the U.S.

      nationally.

               10.     Xirgo – individually and/or jointly with others – has infringed (literally and/or by

      equivalents), and continues to infringe, Philips’ patent rights by making, using, importing, selling,




4835-5667-9380.1                                         -2-
            Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 3 of 79 PageID #: 3




      and/or offering to sell products and methods covered by one or more patent claims within the

      United States, and/or by contributing to or inducing such infringement.

               11.     Xirgo induces its subsidiaries, affiliates, retail partners, and direct and indirect

      customers into making, using, selling, offering for sale, and/or importing throughout the United

      States, including within this District, products and methods accused of infringement. Xirgo

      provides a distribution channel of infringing products within this Judicial District and the U.S.

      nationally.

               12.     Laird – individually and/or jointly with others – has infringed (literally and/or by

      equivalents), and continues to infringe, Philips’ patent rights by making, using, importing, selling,

      and/or offering to sell products and methods covered by one or more patent claims within the

      United States, and/or by contributing to or inducing such infringement.

               13.     Laird induces its subsidiaries, affiliates, retail partners, and direct and indirect

      customers into making, using, selling, offering for sale, and/or importing throughout the United

      States, including within this District, products and methods accused of infringement. Laird

      provides a distribution channel of infringing products within this Judicial District and the U.S.

      nationally.

                                            RELATED LITIGATION


               14.     Contemporaneously with the filing of this Complaint, Philips has filed a

      complaint with the International Trade Commission (“ITC”) captioned Certain UMTS and LTE

      Cellular Communication Modules and Products Containing the Same, 337-TA-xxx (USITC).

               15.     The ITC complaint names three respondent groups: the Thales

      (Gemalto/Cinterion) Respondent Group, the Telit Respondent Group, and the Quectel Respondent

      Group. The defendants in this lawsuit are the same as respondents in the Quectel Respondent



4835-5667-9380.1                                          -3-
            Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 4 of 79 PageID #: 4




      Group, namely Quectel, CalAmp, Xirgo, and Laird. The same patents asserted in this case are

      asserted in the ITC investigation.

               16.     Section 1659 of Title 28 (Judiciary and Judicial Procedure) provides that within

      30 days “at the request of a party to the civil action that is also a respondent in the proceeding

      before the Commission, the district court shall stay, until the determination of the Commission

      becomes final, proceedings in the civil action with respect to any claim that involves the same

      issues involved in the proceeding before the Commission.”

                                                 INTRODUCTION


               17.     Since its founding in 1891, Philips has dedicated significant resources to research

      and development for the advancement of technology used around the world through its business

      units including those described below. Philips strives to make the world healthier and more

      sustainable through innovation with the goal of improving the lives of billions of people. Philips

      approaches healthcare as a continuum where its technologies can be applied across activities of

      healthy living, prevention, diagnosis, treatment and home care as depicted in this graphic:




               18.     Connected health technologies developed by Philips are employed across the

      health continuum. With uses inside and outside hospitals, Philips has developed technologies that




4835-5667-9380.1                                         -4-
            Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 5 of 79 PageID #: 5




      empower consumers to better manage their health by improving access to and analysis of personal

      health information obtained in various manners.

               19.     Philips researches and develops health monitoring technology, develops and sells

      products that allow individuals to monitor and improve their health, and transfers or licenses its

      technologies and/or the patents that protect its technologies to customers who use the technologies

      in their products. As a result of these efforts, Philips has become a world leader in health

      monitoring technology and innovation and a major contributor to the United States economy and

      jobs.

               20.     Philips is also a world-recognized innovator of digital cellular communication

      technology facilitating the interconnection of devices through communication networks and with

      the internet or world-wide web. Philips is a founding member of the European

      Telecommunications Standards Institute (“ETSI”) and participates in the 3rd Generation

      Partnership Project (“3GPP”). ETSI, 3GPP and member Philips have been instrumental to

      bringing efficient and functional cellular data communications to people across the world

      increasing the standard of living for millions of people.

               21.     Philips has engaged in research and development in the mobile communications

      area since the 1980s, including work on 3G cellular communications and Universal Mobile

      Telecommunications Service (“UMTS”) starting in the 1990s and work on 4G cellular

      communications and Long-Term Evolution (“LTE”) starting in the 2000s. Philips has been

      actively involved in research throughout the development of UMTS and also during the core

      development phase of LTE, including from the initial phase, going through finalizing the first

      release of LTE, and then continuing for further years of additional work. Philips has also actively




4835-5667-9380.1                                         -5-
            Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 6 of 79 PageID #: 6




      engaged in the standardization process, with representatives of Philips attending standardization

      meetings and making technical contributions to the development of the world-wide standards.

               22.      Philips also manufactured 2G (Global System for Mobile (“GSM”)) phones,

      particularly in the early 2000s, in addition to its mobile communications research, and also had a

      significant portfolio of patents related to GSM. While Philips stopped manufacturing mobile

      telecommunications by around 2006, Philips continued with mobile communications research,

      including research related to UMTS and LTE, through around mid-2010.

               23.      Philips shares its innovation with others through, for example, its pioneering role

      in offering access to its technology through licensing. In this way, Philips has been able to share its

      innovations with many other companies. Philips’ patent portfolio currently includes more than

      60,000 patents. In 2019, for example, Philips filed for over 1,000 new patents, with a focus on

      health technology services and solutions.

               24.      In accordance with ETSI licensing practices, Philips has proceeded in good faith

      to offer its world-wide cellular communications portfolio for licensing including to Quectel, as

      explained herein. Revenue received from the licensing of Philips’ innovations through such global

      licenses is used to fund further research within Philips, including in the healthcare field.

               25.      Occasionally, companies like Quectel, CalAmp, Xirgo and Laird will not accept

      Philips’ offers to license its technology, putting Philips in the difficult position of enforcing its

      patents on a patent by patent basis in each country around the world. For instance, Quectel has

      leveraged the enormous expense of such litigation to hold-out on and refuse to accept the world-

      wide license offered by Philips. As the Supreme Court of the United Kingdom recently observed

      in relation to ETSI technology, “implementers who were infringing the patents would have an

      incentive to continue infringing until, patent by patent, and country by country, they were




4835-5667-9380.1                                          -6-
            Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 7 of 79 PageID #: 7




      compelled to pay royalties.” See Unwired Planet Int’l Ltd v. Conversant Wireless Licensing SARL,

      [2020] UKSC 37 at ¶167 (Aug. 26, 2020). Some companies like Quectel may even maintain a

      fund to pay damages in the event that they are ever required to pay royalties by a court such as this

      one (the United States District Court for the District of Delaware), either directly or through

      indemnification of their customers. Quectel and the other defendants have no intention of ever

      agreeing to the world-wide license that Philips offers for its global portfolio consistent with ETSI

      practices.

               26.     The devices claimed in the Asserted Patents have proved to be of great

      importance to the field of digital cellular communications including 3G UMTS and/or 4G LTE

      cellular standards established by ETSI and 3GPP. These patents, and others, are fundamental

      technology to the manufacture and sale of cellular communication modules and related internet of

      things (“IoT”) devices.

                                         JURISDICTION AND VENUE

               27.     This action arises under the patent laws of the United States, Title 35 of the

      United States Code. This Court has jurisdiction over the subject matter of this action pursuant to

      28 U.S.C. §§1331 and 1338(a).

               28.     This Court has both general and specific personal jurisdiction over Quectel.

      Quectel has purposefully availed itself of the privilege of conducting business activities and has

      conducted and done business in the State of Delaware. Quectel has availed itself of the rights and

      benefits of Delaware law and has engaged in systematic and continuous contact with the State of

      Delaware including with respect to the development, manufacture, marketing, sale, and use of one

      or more Accused Products. Quectel also derives substantial revenue from sales of the infringing

      products and services in the State of Delaware, and it has availed itself of the privilege of doing




4835-5667-9380.1                                         -7-
            Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 8 of 79 PageID #: 8




      business with Delaware. Quectel is doing business and has committed acts of infringement in this

      Judicial District.

               29.         This Court further has personal jurisdiction over Quectel pursuant to 10 Del. C. §

      3104 and Fed. R. Civ. P. 4(k)(2). Quectel places infringing products into the stream of commerce

      knowing they will be sold and used in the State of Delaware and elsewhere in the United States

      and economically benefits from the retail sale of infringing products in the State of Delaware.

      Quectel alone or through other subsidiaries as agents, makes the Accused Products and supplies

      and/or makes available the Accused Products to companies that further market and sell the

      Accused Products. Together, the division of labor between making, manufacturing, marketing and

      sales amongst Quectel and its distributors amounts to an organized association, establishing a

      distribution channel for the Accused Products in the United States. Quectel knows or can

      reasonably foresee that a termination point of the distribution channel targeted to the United States

      includes this Judicial District.

               30.         This Court has both general and specific personal jurisdiction over CalAmp.

      CalAmp is incorporated in Delaware. Furthermore, CalAmp has purposefully availed itself of the

      privilege of conducting business activities and has conducted and done business in the State of

      Delaware. CalAmp has availed itself of the rights and benefits of Delaware law and has engaged

      in systematic and continuous contact with the State of Delaware including with respect to the

      development, manufacture, marketing, sale, and use of one or more Accused Products. CalAmp

      also derives substantial revenue from sales of the infringing products and services in the State of

      Delaware, and it has availed itself of the privilege of doing business with Delaware. CalAmp is

      doing business and has committed acts of infringement in this Judicial District.




4835-5667-9380.1                                           -8-
            Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 9 of 79 PageID #: 9




               31.     This Court has both general and specific personal jurisdiction over Xirgo. Xirgo

      is incorporated in Delaware. Furthermore, Xirgo has purposefully availed itself of the privilege of

      conducting business activities and has conducted and done business in the State of Delaware.

      Xirgo has availed itself of the rights and benefits of Delaware law and has engaged in systematic

      and continuous contact with the State of Delaware including with respect to the development,

      manufacture, marketing, sale, and use of one or more Accused Products. Xirgo also derives

      substantial revenue from sales of the infringing products and services in the State of Delaware, and

      it has availed itself of the privilege of doing business with Delaware. Xirgo is doing business and

      has committed acts of infringement in this Judicial District.

               32.     This Court has both general and specific personal jurisdiction over Laird. Laird is

      incorporated in Delaware. Furthermore, Laird has purposefully availed itself of the privilege of

      conducting business activities and has conducted and done business in the State of Delaware.

      Laird has availed itself of the rights and benefits of Delaware law and has engaged in systematic

      and continuous contact with the State of Delaware including with respect to the development,

      manufacture, marketing, sale, and use of one or more Accused Products. Laird also derives

      substantial revenue from sales of the infringing products and services in the State of Delaware, and

      it has availed itself of the privilege of doing business with Delaware. Laird is doing business and

      has committed acts of infringement in this Judicial District.

               33.     For Quectel, venue is proper under 28 U.S.C. §§ 1391(c)(3), and 1400(b) because

      Quectel is a foreign corporation. As noted above, Quectel has committed and continues to commit

      acts of infringement under Fed. R. Civ. P. 4(k)(2) and within this Judicial District giving rise to

      this action.




4835-5667-9380.1                                         -9-
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 10 of 79 PageID #: 10




               34.     For CalAmp, venue is proper under 28 U.S.C. §§ 1391(b), 1391(c), and 1400(b)

      because CalAmp resides in this Judicial District. CalAmp also has substantial additional activities

      in this Judicial District as alleged herein. CalAmp has also engaged and continues to engage in

      infringing acts in this Judicial District such as alleged herein.

               35.     For Xirgo, venue is proper under 28 U.S.C. §§ 1391(b), 1391(c), and 1400(b)

      because Xirgo resides in this Judicial District. Xirgo also has substantial additional activities in

      this Judicial District as alleged herein. Xirgo has also engaged and continues to engage in

      infringing acts in this Judicial District such as alleged herein

               36.     For Laird, venue is proper under 28 U.S.C. §§ 1391(b), 1391(c), and 1400(b)

      because Laird resides in this Judicial District. Laird also has substantial additional activities in this

      Judicial District as alleged herein. Laird has also engaged and continues to engage in infringing

      acts in this Judicial District such as alleged herein

                                            THE ASSERTED PATENTS

               37.     This action involves the following patents: Nos. 7,944,935 (“’935 Patent”),

      7,554,943 (“’943 Patent”), 8,199,711 (“’711 Patent”), and 7,831,271 (“’271 Patent”) (collectively,

      “the Asserted Patents”).

         QUECTEL’S AND THE OTHER DEFENDANTS’ KNOWLEDGE OF THE ASSERTED
                                    PATENTS

               38.     For years, Philips has repeatedly offered to license rights to its world-wide

      portfolio that includes the Asserted Patents (and others) to Quectel, but Quectel has refused to

      accept Philips’s offers to license.

               39.     For example, at least as early as December 29, 2015, Quectel has had actual

      knowledge of the Asserted Patents. Having been put on notice of infringement of such pending




4835-5667-9380.1                                         - 10 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 11 of 79 PageID #: 11




      and issued rights at that time, Quectel has been aware of its infringement for more than half a

      decade or has been willfully blind to such infringement.

               40.     Quectel has followed a path of willful and wonton infringement leveraging

      Philips attempts to license in a manner to prolong its use of the technology without paying, all

      along collecting vast sums of money in revenues through infringement in a manner consistent with

      an “efficient infringement” tactical approach.


               41.     Philips has offered to license rights to its world-wide portfolio that includes the

      Asserted Patents (and others) to CalAmp, but CalAmp has declined to accept Philips’s offers to

      license. For example, at least as early as October 19, 2020, CalAmp has had actual knowledge of

      the Asserted Patents. Having been put on notice of infringement of such pending and issued rights

      at that time, CalAmp has been aware of its infringement and has followed a path of willful and

      wonton infringement.

               42.     Philips has offered to license rights to its world-wide portfolio that includes the

      Asserted Patents (and others) to Xirgo, but Xirgo has declined to accept Philips’s offers to license.

      For example, at least as early as October 19, 2020, Xirgo has had actual knowledge of the Asserted

      Patents. Having been put on notice of infringement of such pending and issued rights at that time,

      Xirgo has been aware of its infringement and has followed a path of willful and wonton

      infringement.


               43.     Philips has offered to license rights to its world-wide portfolio that includes the

      Asserted Patents (and others) to Laird, but Laird has declined to accept Philips’s offers to license.

      For example, at least as early as November 12, 2020, Laird has had actual knowledge of the

      Asserted Patents. Having been put on notice of infringement of such pending and issued rights at




4835-5667-9380.1                                        - 11 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 12 of 79 PageID #: 12




      that time, Laird has been aware of its infringement and has followed a path of willful and wonton

      infringement.

                                             The Accused Products

               44.     Quectel and the other defendants are, and have been, engaged in manufacturing

      and/or having manufactured, selling and/or offering for sale within the United States, using in the

      United States, and/or importing into the United States cellular communication modules providing

      functionality covered by one or more claims of the Asserted Patents.

               45.     Non-limiting examples of the infringing products manufactured, sold, offered for

      sale, used, and/or imported by or for Quectel and the other defendants include, but are not limited

      to, cellular communication modules models EG25-G, EG91, EG91-xx, BG96, AG15, AG35,

      AG520R, AG550Q, BC65, BC66, BC66-NA, BC68, BC92, BC95-G, BG600L-M3, BG77, BG95,

      EC20, EC21, EC25, EG06, EG12, EG18, EG21-G, EG95, EM05, EM06, EM12-G, EP06,

      RG500Q, RM500Q-GL, SC20, SC200R, SC600T, SC600Y, SC66 and the like, and IoT products

      incorporating such cellular communication modules such as Quectel’s customers Xirgo model

      XT6264, Laird model Sentrius RG1xx, and CalAmp models LMU-3640MB, LMU-2x30, LMU-

      3540LAB, LMU-3640LVB, LMU-3641MB, and the like, including, but not limited to, for

      example, as set forth in Quectel’s catalog. See https://www.quectel.com/product/.

               46.     Below are photos of the EG25-G, as provided to the United States Federal

      Communications Commission (“FCC”), paving the way towards sales, marketing, use and

      implementation in the United States and on the U.S. cellular network:




4835-5667-9380.1                                       - 12 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 13 of 79 PageID #: 13




               47.    Below are photos of the EG91, as provided to the FCC, further paving the way

      towards sales, marketing, use and implementation in the United States and on the U.S. cellular

      network:




               48.    Below are photos of the BG96, as provided to the FCC, further paving the way

      towards sales, marketing, use and implementation in the United States and on the U.S. cellular

      network:




4835-5667-9380.1                                      - 13 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 14 of 79 PageID #: 14




               49.    CalAmp’s LMU-3640MB utilizes a Quectel BG96 to connect with the US cellular

      network. Below are photos of CalAmp’s LMU-3640MB, as provided to the FCC:




               50.    Xirgo’s XT6264 utilizes a Quectel EG25-G to connect with the US cellular

      network. Below are photos of Xirgo’s XT6264, as provided to the FCC:




               51.    Laird’s Sentrius RG1xx utilizes a Quectel EG91-NA to connect with the U.S.

      cellular network. Below are photos of Laird’s Sentrius RG1xx, as provided to the FCC:




4835-5667-9380.1                                     - 14 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 15 of 79 PageID #: 15




               52.        Quectel has sought and obtained certification of its modules (including Quectel’s

      EG25-G, , EG91-NA, BG96 and the like) from a number of carriers, including AT&T and Verizon

      among others, for use of Quectel’s modules (including Quectel’s EG25-G and the like) on the U.S.

      cellular network including LTE and HSPA+ wireless networks. See, e.g.,

      https://iotdevices.att.com/modules.aspx; https://opendevelopment.verizonwireless.com/design-and-

      build/approved-modules.

                                                     The ’935 Patent

               53.        Philips is the owner of all rights, title and interest – including the right to bring a

      suit for patent infringement – in the ’935 patent, entitled “Method for Priority Based Queuing and

      Assembling of Packets” (copy attached as Exhibit A, hereto). The ’935 patent stems from an

      international patent application filed on November 4, 2005.

               54.        Among other things, the ’935 patent provides that:

               There is a requirement [] to multiplex data packets having different priorities. For
               example, in UMTS for an Enhanced Uplink Data Channel (E-DHC), at the Medium Access
               Control (MAC) layer data packets, referred to as MAC-d Protocol Data Units or MAC-d
               PDUs, are grouped together for transmission to form larger enhanced PDUs termed MAC-e
               PDUs. When there is a continuous supply of MAC-d PDUs having the highest priority, the
               MAC-e PDUs can be filled with these high priority MAC-d PDUs, but where there are
               fewer high priority MAC-d PDUs to be transmitted, any space capacity in the MAC-e
               PDUs can be used to transmit waiting MAC-d PDUs having a lower priority. In this way,
               MAC-e PDU can accommodate a combination of different priorities of MAC-d PDU.
                 ….

                   (Ex. A at 1:14-26.)

               55.        The ’935 patent further provides:


4835-5667-9380.1                                            - 15 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 16 of 79 PageID #: 16




               In UMTS, the process of multiplexing of MAC-d PDUs into MAC-e PDUs is responsible
               for ensuring that MAC-d flow priorities are taken into account in an appropriate way. In
               the simplest case, this multiplexing could simply follow the priorities directly. …
               [However,] if we have continuous high priority MAC-d PDUs arriving for transmission,
               then the transmission of the simultaneously-arriving lower-priority MAC-d PDUs will be
               delayed. Strictly priority-based multiplexing of MAC-d PDUs into the MAC-e PDUs will
               not always lead to the optimal filling of the MAC-e PDUs and would be too inflexible to
               satisfy all QoS (Quality of Service) requirements for PDUs, such as delay requirements and
               bit rate requirements. For example, queues containing low priority PDUs may experience
               starvation, being starved of opportunities to transmit their PDUs.
                 ….

                   (Id. at 1:27-47.)

               56.         Accordingly, the ’935 patent thus notes that “[a]n object of the invention is to

      enable flexible and efficient multiplexing of data packets.” (Id. at 1:48-49.) The ’935 patent

      explains, for example, that data packets can have different assigned priorities, and a group of data

      packets can be assembled such that one portion contains data packets selected from one or more

      queues according to a first rule and another portion contains data packets selected from one or

      more queues according to a second rule. (E.g., id. at Abstract; 1:50-59; 2:1-9.) Further, the ’935

      patent explains that selection for the second group, for example, may be from queues that have

      experienced a delay longer than a threshold delay or from queues that more data awaiting than a

      threshold amount of data. (Eg., id. at Abstract; 2:10-16.) The size of each portion of the data

      packets can be adapted according to the prevailing mix of priorities of the data packets, or

      according to the delay experienced by data in each queue relative to a delay criterion for the

      respective queue, etc. (E.g., id. at 2:17-30.) The ’935 patent provides various technical benefits

      such as “flexibility for appropriate handling of priorities, guaranteed bit-rates and starvation

      scenarios by dividing a data packet, such as a MAC-e PDU, that is large enough to accommodate a

      plurality of Smaller data packets, such as MAC-d PDUs, into at least two portions and enabling

      different multiplexing rules to be used for the different portions.” (Id. at 1:60-66.) The ’935

      patent further explains that the approaches can enable efficient use of transmission capacity, can


4835-5667-9380.1                                           - 16 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 17 of 79 PageID #: 17




      assist with compliance with a QoS delay requirement, and can reduce the likelihood of buffer

      overrun in which a queue length exceeds the available buffer size. (Id. at 2:14-16; 2:20-22; 2:28-

      30.)

               57.     Various technological solutions to the difficult problems are set forth in the ‘935

      patent and its claims, including claims 1-4, 9-12 and 17. The claims of the ’935 patent were not

      well known, routine or conventional at the time of the inventions and when viewed as a whole,

      including as an ordered combination, address difficult technical challenges in the field of radio

      communications. A person of ordinary skill in the art would have recognized this fact and would

      have recognized that the claims represent specific improvements over the prior art and prior

      existing systems and methods in the field of radio communications. A person of ordinary skill in

      the art would have further understood that the claims of the ’935 patent, including claims 1-4, 9-12

      and 17, are not directed to an abstract idea, nor are they directed to a disembodied concept or pre-

      existing fundamental truth, but instead are directed to real-world applications in the field of radio

      communications, including, for example, physical devices such as an apparatus for multiplexing

      data packets having different assigned priorities that may include an input having an input buffer

      for storing the received data packets, a storage medium that includes a bank of a plurality of queue

      stores that is coupled to the input medium via a routing means such as a switch, and an output

      buffer for storing the data packets prior to transmission on an output having at least a first portion

      and a second portion.

               58.     Furthermore, a person of ordinary skill in the art would have understood that the

      claims of the ’935 patent, including claim 1-4, 9-12 and 17, did not pre-empt any field, but instead

      are improvements in the technology of radio communications.




4835-5667-9380.1                                         - 17 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 18 of 79 PageID #: 18




               59.     At the time of the inventions claimed in the ’935 patent, a person of ordinary skill

      in the art would have recognized that there were, for example, no radio communications systems

      that multiplexed data packets having different assigned priorities in the manner specified in some

      of the various claims of the ’935 patent, which in prior systems could not be flexibly and

      efficiently multiplexed for transmission, particularly when the total resources available for the

      transmission of the data packets was not known prior to the multiplexing. A person of ordinary

      skill in the art would have recognized that the claims of the ’935 patent are directed to such

      specific improvements in the field of radio communications and that the claims are not directed to

      the implementation of pre-existing practices.

               60.     As such, a person of ordinary skill in the art would understand that the claims of

      the ’935 patent are rooted in computer technology – i.e., radio communications – and comprise

      technological improvements of prior technologies in order to provide new functionality and

      overcome inefficiencies in the transmission of data, including those noted above. Accordingly, the

      claimed solutions amount to an inventive concept for the particular problems noted above, as a

      person of ordinary skill in the art would have understood.

               61.     Consistent with 35 U.S.C. § 282 and the limitations of the claims of the ’935

      patent, a person of ordinary skill in the art also would have understood that each claim of the ’935

      patent (independent or dependent) relates to a separate invention distinct from other claims.

                                                  The ’943 Patent

               62.     Philips is the owner of all rights, title and interest – including the right to bring a

      suit for patent infringement – in the ’943 patent, entitled “Radio Communication System” (copy

      attached as Exhibit B, hereto). The ’943 patent stems from a foreign patent application filed on

      February 8, 2002.




4835-5667-9380.1                                         - 18 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 19 of 79 PageID #: 19




               63.         Among other things, the ’943 patent provides:

                           There is a growing demand in the mobile communication area for a
                           system having the ability to download large blocks of data to a
                           Mobile Station (MS) on demand at a reasonable rate. … To meet
                           this requirement in [the Universal Mobile Telecommunication
                           System], a High-Speed Downlink Packet Access (HSDPA) scheme
                           is being developed which may facilitate transfer of packet data to a
                           mobile station at up to 4 Mbps. A particular problem with the
                           design of the HSDPA scheme is the mechanism for informing a
                           MS of the presence of a data packet for it to receive and providing
                           information relating to the packet (typically including details of the
                           particular transmission scheme employed, for example spreading
                           code, modulation scheme and coding scheme). As currently
                           proposed, this information is signaled on one of four available
                           downlink control channels, distinguished by their spreading codes.
                           The MS is instructed to decode one of the control channels by a
                           two-bit indicator signal which is transmitted on a low data rate
                           dedicated downlink channel (the signal being inserted by
                           puncturing). The MS then monitors the same control channel for
                           subsequent packets in a burst.

                   (Ex. B at 1:16-40.)

               64.         The ’943 patent further provides:

                           Use of the indicator signal is intended to reduce the complexity of
                           the MS and its power consumption, as the MS only needs to
                           monitor the dedicated downlink channel for the indicator signal
                           instead of having to receive continuously all four control channels.
                           However, there are significant drawbacks with the use of the
                           indicator signal. One drawback is that an additional slot format is
                           required for the dedicated downlink channel (to accommodate the
                           extra signal), which adds complexity. Another drawback is that
                           the transmission power required for the indicator signal can be
                           relatively high to ensure reliable reception of the signal even at the
                           edge of a cell. One solution which avoids the use of an indicator
                           signal is for each MS to be allocated one of the four control
                           channels, which it then continuously monitors. However, if more
                           than one MS is allocated to the same control channel the flexibility
                           of packet scheduling is restricted. Another solution is the
                           provision of one control channel for each MS; however, the
                           potentially large number of channels required could use up
                           excessive system resources.

                   (Id. at 1:42-60.)



4835-5667-9380.1                                            - 19 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 20 of 79 PageID #: 20




               65.     The ’943 patent thus notes that “[a]n object of the present invention is to provide

      an improved arrangement which does not monitor an indicator signal or provision of a large

      number of control channels.” (Id. at 1:65-67.) The ’943 patent describes, for example, that there

      can be a data channel for the transmission of data packets from a primary station to a secondary

      station, and there can be control channels that signal control information related to the data

      packets. (Id. at 2:1-6.) A primary station can, for example, allocate one of the control channels to

      a secondary station, and the allocated control channel can be changed according to a defined

      sequence. (Id. at 2:6-10.) The currently allocated control channel can be monitored to determine

      information about packet transmissions, for example. (Id. at 2:10-12.) The patent explains that

      “[b]y changing the control channel allocation, system performance is greatly enhanced under

      worst-case conditions without the need for an indicator signal, which introduces significant extra

      complexity.” (Id. at 2:13-16.)

               66.     Various technological solutions to the difficult problems are set forth in the ‘943

      patent and its claims, including claims 12 and 15. The claims of the ’943 patent were not well

      known, routine or conventional at the time of the inventions and when viewed as a whole,

      including as an ordered combination, address difficult technical challenges in the field of radio

      communications. A person of ordinary skill in the art would have recognized this fact and would

      have recognized that the claims represent specific improvements over the prior art and prior

      existing systems and methods in the field of radio communications. A person of ordinary skill in

      the art would have further understood that the claims of the ’943 patent, including claims 12 and

      15, are not directed to an abstract idea, nor are they directed to a disembodied concept or pre-

      existing fundamental truth, but instead are directed to real-world applications in the field of radio




4835-5667-9380.1                                        - 20 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 21 of 79 PageID #: 21




      communications, including, for example, physical devices such as a primary station and secondary

      station, which are used in ways that are concrete systems that improved radio communications.

               67.     Furthermore, a person of ordinary skill in the art would have understood that the

      claims of the ’943 patent, including claims 12 and 15, did not pre-empt any field, but instead are

      improvements in the technology of radio communications.

               68.     At the time of the inventions claimed in the ’943 patent, a person of ordinary skill

      in the art would have recognized that there were, for example, no radio communications systems

      that allocated the use of control channels in the manner specified in some of the various claims of

      the ’943 patent, which in prior systems used indicator signals or allocated a single control channel

      to each secondary station. The claims of the ‘943 patent allocate the use of control channels to

      secondary stations according to a sequence that is known to the secondary station, such that the

      secondary station is able to monitor the allocated control channel to determine information about

      packet transmissions from the primary station, thereby reducing the complexity of the system and

      improving the efficiency of the transmission of data. A person of ordinary skill in the art would

      have recognized that the claims of the ’943 patent are directed to such specific improvements in

      the field of radio communications and that the claims are not directed to the implementation of

      pre-existing practices.

               69.     A person of ordinary skill in the art would understand that the claims of the ’943

      patent are rooted in computer technology – i.e., radio communications – and comprise

      technological improvements of prior technologies in order to provide new functionality and

      overcome inefficiencies, including those noted above. The claimed solutions amount to an

      inventive concept for the particular problems noted above, as a person of ordinary skill in the art

      would have understood.




4835-5667-9380.1                                        - 21 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 22 of 79 PageID #: 22




               70.        Consistent with 35 U.S.C. § 282 and the limitations of the claims of the ’943

      patent, a person of ordinary skill in the art also would have understood that each claim of the ’943

      patent (independent or dependent) relates to a separate invention distinct from other claims.

                                                     The ’711 Patent

               71.        Philips is the owner of all rights, title and interest – including the right to bring a

      suit for patent infringement – in the ’711 patent, entitled “Radio Communication System” (copy

      attached as Exhibit C, hereto). The ’711 patent stems from a patent application filed on February

      8, 2002, and is a continuation of the application that gave rise to the ’943 patent.

               72.        The ’711 patent shares a common specification with the ’943 patent and,

      therefore, Philips cites to the same portions of the ’711 patent as above-cited for the ’943 patent.

               73.        Among other things, the ’711 patent provides:

                          There is a growing demand in the mobile communication area for a
                          system having the ability to download large blocks of data to a
                          Mobile Station (MS) on demand at a reasonable rate. … To meet
                          this requirement in [the Universal Mobile Telecommunication
                          System], a High-Speed Downlink Packet Access (HSDPA) scheme
                          is being developed which may facilitate transfer of packet data to a
                          mobile station at up to 4 Mbps. A particular problem with the
                          design of the HSDPA scheme is the mechanism for informing a
                          MS of the presence of a data packet for it to receive and providing
                          information relating to the packet (typically including details of the
                          particular transmission scheme employed, for example spreading
                          code, modulation scheme and coding scheme). As currently
                          proposed, this information is signaled on one of four available
                          downlink control channels, distinguished by their spreading codes.
                          The MS is instructed to decode one of the control channels by a
                          two-bit indicator signal which is transmitted on a low data rate
                          dedicated downlink channel (the signal being inserted by
                          puncturing). The MS then monitors the same control channel for
                          subsequent packets in a burst.

                   (Ex. C at 1:25-49.)

               74.        The ’711 patent further provides:




4835-5667-9380.1                                            - 22 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 23 of 79 PageID #: 23




                           Use of the indicator signal is intended to reduce the complexity of
                           the MS and its power consumption, as the MS only needs to
                           monitor the dedicated downlink channel for the indicator signal
                           instead of having to receive continuously all four control channels.
                           However, there are significant drawbacks with the use of the
                           indicator signal. One drawback is that an additional slot format is
                           required for the dedicated downlink channel (to accommodate the
                           extra signal), which adds complexity. Another drawback is that
                           the transmission power required for the indicator signal can be
                           relatively high to ensure reliable reception of the signal even at the
                           edge of a cell. One solution which avoids the use of an indicator
                           signal is for each MS to be allocated one of the four control
                           channels, which it then continuously monitors. However, if more
                           than one MS is allocated to the same control channel the flexibility
                           of packet scheduling is restricted. Another solution is the
                           provision of one control channel for each MS; however, the
                           potentially large number of channels required could use up
                           excessive system resources.

                   (Id. at 1:51-2:3.)

               75.         The ’711 patent thus notes that “[a]n object of the present invention is to provide

      an improved arrangement which does not monitor an indicator signal or provision of a large

      number of control channels.” (Id. at 2:7-9.) The ’711 patent describes, for example, that there can

      be a data channel for the transmission of data packets from a primary station to a secondary

      station, and there can be control channels that signal control information related to the data

      packets. (Id. at 2:10-16.) A primary station can, for example, allocate one of the control channels

      to a secondary station, and the allocated control channel can be changed according to a defined

      sequence. (Id. at 2:16-20.) The currently allocated control channel can be monitored to determine

      information about packet transmissions, for example. (Id. at 2:20-22.) The patent explains that

      “[b]y changing the control channel allocation, system performance is greatly enhanced under

      worst-case conditions without the need for an indicator signal, which introduces significant extra

      complexity.” (Id. at 2:23-26.)




4835-5667-9380.1                                            - 23 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 24 of 79 PageID #: 24




               76.     Various technological solutions to the difficult problems are set forth in the ‘711

      patent and its claims, including claims 9 and 12. The claims of the ’711 patent were not well

      known, routine or conventional at the time of the inventions and when viewed as a whole,

      including as an ordered combination, address difficult technical challenges in the field of radio

      communications. A person of ordinary skill in the art would have recognized this fact and would

      have recognized that the claims represent specific improvements over the prior art and prior

      existing systems and methods in the field of radio communications. A person of ordinary skill in

      the art would have further understood that the claims of the ’711 patent, including claims 9 and 12,

      are not directed to an abstract idea, nor are they directed to a disembodied concept or pre-existing

      fundamental truth, but instead are directed to real-world applications in the field of radio

      communications, including, for example, physical devices such as a primary station and secondary

      station, which are used in ways that are concrete systems that improved radio communications.

               77.     Furthermore, a person of ordinary skill in the art would have understood that the

      claims of the ’711 patent, including claims 9 and 12, did not pre-empt any field, but instead are

      improvements in the technology of radio communications.

               78.     At the time of the inventions claimed in the ’711 patent, a person of ordinary skill

      in the art would have recognized that there were, for example, no radio communications systems

      that allocated the use of control channels in the manner specified in some of the various claims of

      the ’711 patent, which in prior systems used indicator signals or allocated a single control channel

      to each secondary station. The claims of the ‘711 patent allocate the use of control channels to

      secondary stations according to a plurality of respective defined sequences that are known to the

      secondary station, such that the secondary station is able to monitor the allocated control channel

      to determine information about packet transmissions from the primary station, thereby reducing the




4835-5667-9380.1                                        - 24 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 25 of 79 PageID #: 25




      complexity of the system and improving the efficiency of the transmission of data. A person of

      ordinary skill in the art would have recognized that the claims of the ’711 patent are directed to

      such specific improvements in the field of radio communications and that the claims are not

      directed to the implementation of pre-existing practices.

               79.     A person of ordinary skill in the art would understand that the claims of the ’711

      patent are rooted in computer technology – i.e., radio communications – and comprise

      technological improvements of prior technologies in order to provide new functionality and

      overcome inefficiencies, including those noted above. The claimed solutions amount to an

      inventive concept for the particular problems noted above, as a person of ordinary skill in the art

      would have understood.

               80.     Consistent with 35 U.S.C. § 282 and the limitations of the claims of the ’711

      patent, a person of ordinary skill in the art also would have understood that each claim of the ’711

      patent (independent or dependent) relates to a separate invention distinct from other claims.

                                                  The ’271 Patent

               81.     Philips is the owner of all rights, title and interest – including the right to bring a

      suit for patent infringement – in the ’271 patent, entitled “Communication System and Method of

      Operating the Communicating System” (copy attached as Exhibit D, hereto). The ’271 patent

      stems from a foreign patent application filed on August 11, 2003.

               82.     Among other things, the ’271 patent provides:

                       Terminals in mobile communication systems usually have a
                       maximum transmit power limit, which may be set by physical
                       constraints or in response to an instruction received from a
                       controller. In a communication system while a terminal is
                       transmitting a fist signal, it is sometimes necessary to transmit
                       simultaneously additional signals which would require the
                       terminal’s maximum transmit power limit to be exceeded. In such
                       cases, a variety of approaches may be taken, including reducing the



4835-5667-9380.1                                         - 25 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 26 of 79 PageID #: 26




                           transmit power of the first signal in order to allow sufficient power
                           for the additional signal(s) to be transmitted without breaching the
                           maximum power limit or switching-off part or all of the first signal
                           in order to allow the additional signal(s) to be transmitted.

                   (Ex. D at 1:11-24.)

               83.         The ’271 patent further provides:

                           In some systems, it is only possible to execute the reduction in
                           transmit power of the first signal at particular time instants, such as
                           a frame- or timeslot-boundary. These time instants may not
                           correspond to the times at which the transmission of the additional
                           signal(s) must commence. A method of overcoming this problem
                           is to execute a reduction in transmit power in advance of the
                           transmission of the additional signal(s). In such situations, the
                           exact nature of the additional signal(s) may not yet be known at the
                           time when the reduction in transmit power of the first signal has to
                           be executed because, for example, there is insufficient time for the
                           terminal to evaluate a critical feature, such as a CRC (cyclic
                           redundancy check) in a received signal. Different types of
                           additional signal may have different transmit power requirements.

                   (Id. at 1:25-39.)

               84.         The ’271 patent thus notes that “[a]n object of the present invention is to be able

      to transmit an additional signal in a timely manner whilst not exceeding a predetermined maximum

      power limit.” (Id. at 1:40-42.) The patent explains that, for example, when a second station

      transmits a first signal to a first station, the power of the signal may not exceed a predetermined

      level. (Id. at 1:43-49.) The patent further explains that, for example, in response to the second

      station wishing to transmit additional signals, the transmit power of the first signal is scaled by an

      amount which takes into account the greater or greatest power requirement of all the set of possible

      additional signals to be transmitted subsequently. (Id. at 1:49-54.) The patent explains that the

      invention “avoids setting a requirement on the terminal to make an earlier decision about which

      type of additional signal is to be transmitted, or to make a reduction in power of the first signal at

      some time other than the most convenient or required instant.” (Id. at 2:14-18.)



4835-5667-9380.1                                            - 26 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 27 of 79 PageID #: 27




               85.     Various technological solutions to the difficult problems are set forth in the ’271

      patent and its claims, including claims 1-8. The claims of the ’271 patent were not well known,

      routine or conventional at the time of the inventions and when viewed as a whole, including as an

      ordered combination, address difficult technical challenges in the field of radio communications.

      A person of ordinary skill in the art would have recognized this fact and would have recognized

      that the claims represent specific improvements over the prior art and prior existing systems and

      methods in the field of radio communications. A person of ordinary skill in the art would have

      further understood that the claims of the ’271 patent, including claims 1-8, are not directed to an

      abstract idea, nor are they directed to a disembodied concept or pre-existing fundamental truth, but

      instead are directed to real-world applications in the field of radio communications, including, for

      example, physical devices such as a base station and a mobile station, with controllers, antennas

      and transceivers, which are used in ways that are concrete systems that improved radio

      communications.

               86.     Furthermore, a person of ordinary skill in the art would have understood that the

      claims of the ’271 patent, including claims 1-8, did not pre-empt any field, but instead are

      improvements in the technology of radio communications.

               87.     At the time of the inventions claimed in the ’271 patent, a person of ordinary skill

      in the art would have recognized that there were, for example, no radio communications systems

      that included a power control means for controlling the transmitted power level of a first signal to

      be transmitted to a first station in the manner specified in some of the various claims of the ’271

      patent, which power control means in prior systems could not scale the transmit power of the first

      signal by an amount which takes into account the greater or greatest power requirement of all of

      the set of the possible additional signals to be transmitted subsequently. A person of ordinary skill




4835-5667-9380.1                                        - 27 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 28 of 79 PageID #: 28




      in the art would have recognized that the claims of the ’271 patent are directed to such specific

      improvements in the field of radio communications and that the claims are not directed to the

      implementation of pre-existing practices.

               88.     A person of ordinary skill in the art would understand that the claims of the ’271

      patent are rooted in computer technology – i.e., radio communications – and comprise

      technological improvements of prior technologies in order to provide new functionality and

      overcome inefficiencies, including those noted above. The claimed solutions amount to an

      inventive concept for the particular problems noted above, as a person of ordinary skill in the art

      would have understood.

               89.     Consistent with 35 U.S.C. § 282 and the limitations of the claims of the ’271

      patent, a person of ordinary skill in the art also would have understood that each claim of the ’271

      patent (independent or dependent) relates to a separate invention distinct from other claims.

                                                   Count I
                                   Infringement of U.S. Patent No. 7,944,935

               90.     Philips repeats and realleges the foregoing paragraphs.

               91.     The ’935 patent is valid and enforceable.

               92.     Quectel, CalAmp, Xirgo and Laird have directly and/or indirectly infringed, either

      literally and/or under the doctrine of equivalents, one or more claims of the ’935 patent, in

      violation of one or more subsections of 35 U.S.C. § 271 – including at least one or more of

      subsections § 271(a), (b), (c), (f) and (g) – by making, using, importing, selling, and/or offering to

      sell products covered by one or more claims of the ’935 patent within the United States, and/or by

      contributing to or inducing such infringement. The Accused Products include, but are not limited

      to certain IoT module models, including EG25-G, EG91 and the like, and IoT products

      incorporating the IoT modules, including Xirgo model XT6264, Laird model Sentrius RG1xx, and



4835-5667-9380.1                                        - 28 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 29 of 79 PageID #: 29




      CalAmp models LMU-3640MB, LMU-2x30, LMU-3540LAB, LMU-3640LVB, LMU-3641MB,

      and the like.

               93.     In addition to direct infringement, Quectel, CalAmp, Xirgo and Laird have

      actively induced infringement of the ’935 patent, at least by intentionally encouraging the direct

      infringement of one or more claims of the ’935 patent by others. Prior to this action, Quectel,

      CalAmp, Xirgo and Laird had knowledge of and intended to cause direct infringement by others

      and/or Quectel, CalAmp, Xirgo and Laird were willfully blind to the existence of the ’935 patent

      and such infringement. For example, as early as December 29, 2015, Quectel received a letter

      from Philips identifying the ’935 patent; as early as October 19, 2020, CalAmp received a letter

      from Philips identifying the ’935 patent; as early as October 19, 2020, Xirgo received a letter from

      Philips identifying the ’935 patent; and as early as November 12, 2020, Laird received a letter

      from Philips identifying the ’935 patent. Quectel, CalAmp, Xirgo and Laird provide instructions,

      user manuals, advertising, and/or marketing materials which facilitate, direct, or encourage such

      infringing use with knowledge thereof. End users of devices with the Accused Products in them

      test and/or operate the devices in the United States, thereby also performing the claimed methods

      and directly infringing claims of the ’935 patent.

               94.     Quectel, CalAmp, Xirgo and Laird are also contributory infringers of one or more

      claims of the ’935 patent, at least because they sell, offer to sell, or import into the U.S. a material

      or apparatus for use in practicing subject matter claimed in the ’935 patent, constituting a material

      part of the invention, knowing the same to be especially made or especially adapted for use in such

      infringement, and not a staple article or commodity of commerce suitable for substantial non-

      infringing use. The Accused Products have no substantial non-infringing use. Prior to this action,

      Quectel, CalAmp, Xirgo and Laird had knowledge of and intended to cause direct infringement by




4835-5667-9380.1                                           - 29 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 30 of 79 PageID #: 30




      others and/or Quectel, CalAmp, Xirgo and Laird were willfully blind to the existence of the ’935

      patent and such infringement. For example, as early as December 29, 2015, Quectel received a

      letter from Philips identifying the ’935 patent; as early as October 19, 2020, CalAmp received a

      letter from Philips identifying the ’935 patent; as early as October 19, 2020, Xirgo received a letter

      from Philips identifying the ’935 patent; and as early as November 12, 2020, Laird received a

      letter from Philips identifying the ’935 patent.

               95.     For example, the Accused Products infringe at least claims 1-4, 9-12 and 17 of the

      ’935 patent.

               96.     With respect to independent claim 1, each Accused Product is used as a method of

      multiplexing data packets having different assigned priorities.

               97.     In the method of each Accused Product, the method includes receiving data

      packets.

               98.     In the method of each Accused Product, the method includes operating a queue

      for each different priority of data packet.

               99.     In the method of each Accused Product, the method includes assembling a group

      of the data packets wherein a first portion of the group is populated with data packets selected from

      one or more of the queues according to a first rule and a second portion of the group is populated

      with data packets selected from one or more of the queues according to a second rule.

               100.    In the method of each Accused Product, the method includes transmitting the

      group, wherein the size of the first and second portions is adapted according to the delay

      experienced by data in each queue relative to a delay criterion for the respective queue.




4835-5667-9380.1                                         - 30 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 31 of 79 PageID #: 31




               101.    With respect to dependent claim 2, in the method of each Accused Product, the

      method includes that according to the first rule data packets are selected from the queue containing

      the highest priority of the data packets.

               102.    With respect to dependent claim 3, in the method of each Accused Product, the

      method includes that according to the second rule data packets are selected from one or more of

      the queues containing data packets having a lower priority than the highest priority.

               103.    With respect to dependent claim 4, in the method of each Accused Product, the

      method includes that according to the second rule data packets are selected from any queue, except

      at least the highest priority queue, for which the data packets have experienced a delay longer than

      a threshold delay.

               104.    With respect to independent claim 9, each Accused Product is a multiplexing

      apparatus for multiplexing data packets having different assigned priorities.

               105.    Each Accused Product includes a means for receiving data packets.

               106.    Each Accused Product includes a means for operating a queue store for each

      different priority of data packet.

               107.    Each Accused Product includes a means for assembling a group of the data

      packets wherein a first portion of the group is populated with data packets by selecting data

      packets from one or more of the queue stores according to a first rule and a second portion of the

      group is populated with data packets by selecting data packets from one or more of the queue

      stores according to a second rule.

               108.    Each Accused Product includes a means for transmitting the group, wherein the

      size of the first and second portions is adapted according to the delay experienced by data in each

      queue relative to a delay criterion for the respective queue.




4835-5667-9380.1                                        - 31 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 32 of 79 PageID #: 32




               109.    With respect to dependent claim 10, in each Accused Product, according to the

      first rule data packets are selected from the queue store containing the highest priority of the data

      packets.

               110.    With respect to dependent claim 11, in each Accused Product, according to the

      second rule data packets are selected from one or more of the queue stores containing data packets

      having a lower priority than the highest priority.

               111.    With respect to dependent claim 12, in each Accused Product, according to the

      second rule data packets are selected from any queue store, except at least the highest priority

      queue store, for which the data packets have experienced a delay longer than a threshold delay.

               112.    With respect to independent claim 17, each Accused Product is a communication

      terminal comprising the multiplexing apparatus as claimed in claim 9.

               113.    The Accused Products practice certain LTE standards, including as set forth in

      3GPP TS 36.321 and 3GPP TS 36.331, as described below, including functionality infringing the

      ’935 patent.

               114.    With respect to claims 1 and 9, the Accused Products perform a microprocessor-

      based method of multiplexing data packets having different assigned priorities (claim 1), and the

      Accused Products are multiplexing apparatuses for multiplexing data packets having different

      assigned priorities (claim 9). As set forth above, as an example, EG25-G, EG91 and BG96 have

      been registered by Quectel at the FCC for use in the U.S. cellular communication network. Also,

      for example, the EG25-G is indicated as “Adopting the 3GPP Rel. 11 LTE technology” (see

      Quectel_EG25-G_LTE_Standard_Specification_V1.2.pdf, at

      https://www.quectel.com/UploadFile/Product/Quectel_EG25-

      G_LTE_Standard_Specification_V1.2.pdf) the EG91-NA is indicated as “Adopting 3GPP Rel. 11




4835-5667-9380.1                                           - 32 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 33 of 79 PageID #: 33




      LTE technology” (see Quectel_EG91_LTE_Standard_Specification_V1.9.pdf, at

      https://www.quectel.com/UploadFile/Product/Quectel_EG91_LTE_Standard_Specification_V1.9.

      pdf), and the BG96 is indicated as “3GPP E-UTRA Release 13” (see

      Quectel_BG96_LPWA_Specification_V1.8.pdf, at,

      https://www.quectel.com/UploadFile/Product/Quectel_BG96_LPWA_Specification_V1.8.pdf).

      Relative to multiplexing and assembly, “The Logical Channel Prioritization procedure is applied

      when a new transmission is performed.” See 3GPP Technical Specification (TS) 36.321 § 5.4.3

      (3GPP Technical Specifications are published by 3GPP, at www.3GPP.org).

               115.    The Accused Products perform a method of multiplexing that includes receiving

      data packets (claim 1), and the Accused Products are multiplexing apparatuses for multiplexing

      data packets having different assigned priorities (claim 9), as shown in 3GPP TS 36.321. Packets

      are received from higher layers in the protocol stack. See 3GPP TS 36.321 § 5.4.3.1 (“RRC

      controls the scheduling of uplink data by signalling for each logical channel: priority where an

      increasing priority value indicates a lower priority level.”)

               116.    The Accused Products perform a method of multiplexing that includes operating a

      queue for each different priority of data packet (claim 1), and the Accused Products include means

      for receiving data packets, and the Accused Products include and the Accused Products include a

      means for operating a queue store for each different priority of data packet (claim 9), as shown in

      3GPP TS 36.321. “RRC controls the scheduling of uplink data by signalling for each logical

      channel: priority where an increasing priority value indicates a lower priority level,

      prioritisedBitRate which sets the Prioritized Bit Rate (PBR), bucketSizeDuration which sets the

      Bucket Size Duration (BSD). The UE shall maintain a variable Bj for each logical channel j.” See

      3GPP TS 36.321 § 5.4.3.1.




4835-5667-9380.1                                         - 33 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 34 of 79 PageID #: 34




               117.    The Accused Products perform a method of multiplexing that includes assembling

      a group of the data packets wherein a first portion of the group is populated with data packets

      selected from one or more of the queues according to a first rule and a second portion of the group

      is populated with data packets selected from one or more of the queues according to a second rule

      (claim 1), and the Accused Products include a means for assembling a group of the data packets

      wherein a first portion of the group is populated with data packets by selecting data packets from

      one or more of the queue stores according to a first rule and a second portion of the group is

      populated with data packets by selecting data packets from one or more of the queue stores

      according to a second rule (claim 9), as shown in 3GPP TS 36.321:




               118.    3GPP TS 36.321 further provides: “The Buffer Status reporting procedure is used

      to provide the serving eNodeB with information about the amount of data available for

      transmission in the UL buffers of the UE.” See 3GPP TS 36.321 § 5.4.5 (emphasis added).

               119.    The Accused Products perform a method of multiplexing that includes

      transmitting the group, wherein the size of the first and second portions is adapted according to the

      delay experienced by data in each queue relative to a delay criterion for the respective queue

      (claim 1), and the Accused Products include a means for transmitting the group, wherein the size

      of the first and second portions is adapted according to the delay experienced by data in each


4835-5667-9380.1                                       - 34 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 35 of 79 PageID #: 35




      queue relative to a delay criterion for the respective queue (claim 9), as shown in 3GPP TS 36.321

      and 3GPP TS 36.331. 3GPP TS 36.321 provides:

                   The Logical Channel Prioritization procedure is applied when a new transmission
                   is performed.

                   RRC controls the scheduling of uplink data by signalling for each logical channel:
                   priority where an increasing priority value indicates a lower priority level,
                   prioritisedBitRate which sets the Prioritized Bit Rate (PBR), bucketSizeDuration
                   which sets the Bucket Size Duration (BSD).

                   The UE shall maintain a variable Bj for each logical channel j. Bj shall be
                   initialized to zero when the related logical channel is established, and incremented
                   by the product PBR × TTI duration for each TTI, where PBR is Prioritized Bit
                   Rate of logical channel j. However, the value of Bj can never exceed the bucket
                   size and if the value of Bj is larger than the bucket size of logical channel j, it
                   shall be set to the bucket size. The bucket size of a logical channel is equal to
                   PBR × BSD, where PBR and BSD are configured by upper layers.

        3GPP TS 36.321 § 5.4.3.1.

               120.       3GPP TS 36.331 further provides:




4835-5667-9380.1                                           - 35 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 36 of 79 PageID #: 36




        See 3GPP TS 36.331 § 6.3.2.

               121.    With respect to claims 2 and 10, the Accused Products perform a method of

      multiplexing, wherein according to the first rule data packets are selected from the queue

      containing the highest priority of the data packets (claim 2), and the Accused Products provide that




4835-5667-9380.1                                       - 36 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 37 of 79 PageID #: 37




      according to the first rule data packets are selected from the queue store containing the highest

      priority of the data packets (claim 10), as shown in 3GPP TS 36.321 § 5.4.3.1 (Step 3, Bj ≤zero).

               122.     With respect to claims 3 and 11, the Accused Products perform a method of

      multiplexing, wherein according to the second rule data packets are selected from one or more of

      the queues containing data packets having a lower priority than the highest priority (claim 3), and

      the Accused Products provide that according to the second rule data packets are selected from one

      or more of the queue stores containing data packets having a lower priority than the highest

      priority (Claim 11), as shown in 3GPP TS 36.321 § 5.4.3.1 (Step 1, Bj >zero).

               123.     With respect to claims 4 and 12, the Accused Products perform a method of

      multiplexing, wherein according to the second rule data packets are selected from any queue,

      except at least the highest priority queue, for which the data packets have experienced a delay

      longer than a threshold delay (claim 4), and the Accused Products provide that according to the

      second rule data packets are selected from any queue store, except at least the highest priority

      queue store, for which the data packets have experienced a delay longer than a threshold delay

      (claim 12), as shown in 3GPP TS 36.321 and 3GPP TS 36.331. 3GPP TS 36.321 provides: “The

      UE shall maintain a variable Bj for each logical channel j. Bj shall be initialized to zero when the

      related logical channel is established, and incremented by the product PBR × TTI duration for each

      TTI, where PBR is Prioritized Bit Rate of logical channel j. However, the value of Bj can never

      exceed the bucket size and if the value of Bj is larger than the bucket size of logical channel j, it

      shall be set to the bucket size. The bucket size of a logical channel is equal to PBR × BSD, where

      PBR and BSD are configured by upper layers.” See 3GPP TS 36.321 § 5.4.3.1; see also 3GPP TS

      36.331 § 6.3.2.




4835-5667-9380.1                                         - 37 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 38 of 79 PageID #: 38




               124.    With respect to claim 17, the Accused Products are a communication terminal

      comprising the multiplexing apparatus as claimed in claim 9, as shown in 3GPP TS 36.321: “The

      UE shall perform the following Logical Channel Prioritization procedure.” See 3GPP TS 36.321

      § 5.4.3.1.

                                                   Count II
                                   Infringement of U.S. Patent No. 7,554,943

               125.    Philips repeats and realleges the foregoing paragraphs.

               126.    The ’943 patent is valid and enforceable.

               127.    Quectel, CalAmp, Xirgo and Laird have directly and/or indirectly infringed, either

      literally and/or under the doctrine of equivalents, one or more claims of the ’943 patent, in

      violation of one or more subsections of 35 U.S.C. § 271 – including at least one or more of

      subsections § 271(a), (b), (c), (f) and (g) – by making, using, importing, selling, and/or offering to

      sell products covered by one or more claims of the ’943 patent within the United States, and/or by

      contributing to or inducing such infringement. The Accused Products include, but are not limited

      to certain IoT module models, including EG25-G, EG91 and the like, and IoT products

      incorporating the IoT modules, including Xirgo model XT6264, Laird model Sentrius RG1xx, and

      CalAmp models LMU-3640MB, LMU-2x30, LMU-3540LAB, LMU-3640LVB, LMU-3641MB,

      and the like.

               128.    In addition to direct infringement, Quectel, CalAmp, Xirgo and Laird have

      actively induced infringement of the ’943 patent, at least by intentionally encouraging the direct

      infringement of one or more claims of the ’943 patent by others. Prior to this action, Quectel,

      CalAmp, Xirgo and Laird had knowledge of and intended to cause direct infringement by others

      and/or Quectel, CalAmp, Xirgo and Laird were willfully blind to the existence of the ’943 patent

      and such infringement. For example, as early as December 29, 2015, Quectel received a letter



4835-5667-9380.1                                        - 38 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 39 of 79 PageID #: 39




      from Philips identifying the ’943 patent; as early as October 19, 2020, CalAmp received a letter

      from Philips identifying the ’943 patent; as early as October 19, 2020, Xirgo received a letter from

      Philips identifying the ’943 patent; and as early as November 12, 2020, Laird received a letter

      from Philips identifying the ’943 patent. Quectel, CalAmp, Xirgo and Laird provide instructions,

      user manuals, advertising, and/or marketing materials which facilitate, direct, or encourage such

      infringing use with knowledge thereof. End users of devices with the Accused Products in them

      test and/or operate the devices in the United States, thereby also performing the claimed methods

      and directly infringing claims of the ’943 patent.

               129.    Quectel, CalAmp, Xirgo and Laird are also contributory infringers of one or more

      claims of the ’943 patent, at least because they sell, offer to sell, or import into the U.S. a material

      or apparatus for use in practicing subject matter claimed in the ’943 patent, constituting a material

      part of the invention, knowing the same to be especially made or especially adapted for use in such

      infringement, and not a staple article or commodity of commerce suitable for substantial non-

      infringing use. The Accused Products have no substantial non-infringing use. Prior to this action,

      Quectel, CalAmp, Xirgo and Laird had knowledge of and intended to cause direct infringement by

      others and/or Quectel, CalAmp, Xirgo and Laird were willfully blind to the existence of the ’943

      patent and such infringement. For example, as early as December 29, 2015, Quectel received a

      letter from Philips identifying the ’943 patent; as early as October 19, 2020, CalAmp received a

      letter from Philips identifying the ’943 patent; as early as October 19, 2020, Xirgo received a letter

      from Philips identifying the ’943 patent; and as early as November 12, 2020, Laird received a

      letter from Philips identifying the ’943 patent.

               130.    For example, the Accused Products infringe at least independent claims 12 and 15

      of the ’943 patent.




4835-5667-9380.1                                           - 39 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 40 of 79 PageID #: 40




               131.    With respect to claim 12, each Accused Product is a secondary station for use in a

      radio communication system.

               132.    Each Accused Product includes a data channel for the transmission of data

      packets from a primary station to the secondary station and a plurality of control channels for

      signaling of control information relating to the data packets from the primary station to the

      secondary station.

               133.    In each Accused Product, means are provided for determining which of the

      control channels is allocated to the secondary station, the allocated control channel being changed

      according to a defined sequence known to both the primary station and the secondary station, and

      for monitoring the currently allocated control channel to determine information about packet

      transmissions.

               134.    In each Accused Product, the defined sequence is configured to reduce probability

      of an allocation collision to 1/N, where N is a total number of the control channels.

               135.    With respect to claim 15, each Accused Product is used as a method of operating

      a radio communication system having a data channel for the transmission of data packets from a

      primary station to a secondary station and a plurality of control channels for signaling of control

      information relating to the data packets from the primary station to the secondary station.

               136.    In the method of each Accused Product, the method includes allocating by the

      primary station one of the control channels to the secondary station.

               137.    In the method of each Accused Product, the method includes changing the

      allocated control channel according to a defined sequence known to both the primary station and

      the secondary station.




4835-5667-9380.1                                        - 40 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 41 of 79 PageID #: 41




               138.    In the method of each Accused Product, the method includes monitoring by the

      secondary station the currently allocated control channel to determine information about packet

      transmissions.

               139.    In the method of each Accused Product, the method includes that the defined

      sequence is configured to reduce probability of an allocation collision to 1/N, where N is a total

      number of the control channels.

               140.    The Accused Products practice certain LTE standards, including as set forth in

      3GPP TS 36.201, 3GPP TS 36.211, 3GPP TS 36.212, 3GPP TS 36.213, 3GPP TS 36.300, 3GPP

      TS 36.306, 3GPP TS 36.321, and 3GPP TS 36.331, as described below, including functionality

      infringing the ’943 patent.

               141.    With respect to claims 12 and 15, the Accused Products are secondary stations for

      use in a radio communication system (claim 12), and the Accused products perform a method of

      operating a radio communication system having a data channel for the transmission of data packets

      from a primary station to a secondary station and a plurality of control channels for signaling of

      control information relating to the data packets from the primary station to the secondary station

      (claim 15). As set forth above, as an example, EG25-G, EG91 and BG96 have been registered by

      Quectel at the FCC for use in the U.S. cellular communication network. Also, for example, the

      EG25-G is indicated as being 3GPP compliant by “Adopting the 3GPP Rel. 11 LTE technology”

      (see Quectel_EG25-G_LTE_Standard_Specification_V1.2.pdf, at

      https://www.quectel.com/UploadFile/Product/Quectel_EG25-

      G_LTE_Standard_Specification_V1.2.pdf ), the EG91-NA is indicated as being 3GPP compliant

      by “Adopting 3GPP Rel. 11 LTE technology” (see

      Quectel_EG91_LTE_Standard_Specification_V1.9.pdf, at




4835-5667-9380.1                                        - 41 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 42 of 79 PageID #: 42




      https://www.quectel.com/UploadFile/Product/Quectel_EG91_LTE_Standard_Specification_V1.9.

      pdf), and BG96 is indicated as being 3GPP compliant by “3GPP E-UTRA Release 13” (see

      Quectel_BG96_LPWA_Specification_V1.8.pdf, at

      https://www.quectel.com/UploadFile/Product/Quectel_BG96_LPWA_Specification_V1.8.pdf).

               142.    3GPP Technical Specification (TS) 36.306 §4.1A also provides:




        See 3GPP TS 36.306 §4.1A; see also 3GPP TS 36.300 §4, TS 36.306 §4.1A, and TS 36.201

        §4.2.2. 3GPP Technical Specifications are published by 3GPP. See www.3GPP.org.

               143.    The Accused Products include a data channel for the transmission of data packets

      from a primary station to the secondary station and a plurality of control channels for signaling of

      control information relating to the data packets from the primary station to the secondary station

      (claim 12), and the Accused Products perform a method of operating a radio communication

      system having a data channel for the transmission of data packets from a primary station to a

      secondary station and a plurality of control channels for signaling of control information relating to

      the data packets from the primary station to the secondary station (claim 15). For example, 3GPP

      TS 36.201 § 4.2.2 describes that data information is carried by the physical downlink shared

      channel: “The physical channels defined in the downlink are … the Physical Downlink Shared

      Channel (PDSCH).” See 3GPP TS 36.201 § 4.2.2. 3GPP TS 36.211 § 6.8.1 describes that control

      information relating to the PDSCH is carried by a physical downlink control channel (PDCCH):

      “The physical downlink control channel carries scheduling assignments and other control




4835-5667-9380.1                                        - 42 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 43 of 79 PageID #: 43




      information” and “Multiple PDCCHs can be transmitted in a subframe.” See 3GPP TS 36.211 §

      6.8.1. 3GPP TS 36.213 § 9.1.1 provides: “The UE shall monitor a set of PDCCH candidates for

      control information in every non-DRX subframe, where monitoring implies attempting to decode

      each of the PDCCHs in the set according to all the monitored DCI formats.” See 3GPP TS 36.213

      § 9.1.1. 3GPP TS 36.212 § 5.3.3 provides “5.3.3 Downlink control information [.] A DCI

      transports downlink or uplink scheduling information, requests for aperiodic CQI reports,

      notifications of MCCH change [6] or uplink power control commands for one RNTI. The RNTI is

      implicitly encoded in the CRC.” See 3GPP TS 36.212 § 5.3.3.       3GPP TS 36.211 § 6.8.2 provides:




        See 3GPP TS 36.211 § 6.8.2.

                   3GPP TS 36.213 § 7.1 provides:

                   7.1 UE procedure for receiving the physical downlink shared channel

                   A UE shall upon detection of a PDCCH with DCI format 1, 1A, 1B, 1C, 1D, 2,
                   2A or 2B intended for the UE in a subframe, decode the corresponding PDSCH in
                   the same subframe with the restriction of the number of transport blocks defined
                   in the higher layers.

                   […]

                   If a UE is configured by higher layers to decode PDCCH with CRC scrambled by
                   the C-RNTI, the UE shall decode the PDCCH and any corresponding PDSCH
                   according to the respective combinations defined in table 7.1-5. The scrambling
                   initialization of PDSCH corresponding to these PDCCHs is by C-RNTI.

                   When a UE configured in transmission mode 3, 4 or 8 receives a DCI Format 1A
                   assignment, it shall assume that the PDSCH transmission is associated with
                   transport block 1 and that transport block 2 is disabled.

                   When a UE is configured in transmission mode 7, scrambling initialization of UE-
                   specific reference signals corresponding to these PDCCHs is by C-RNTI.



4835-5667-9380.1                                         - 43 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 44 of 79 PageID #: 44




                   The UE does not support transmission mode 8 if extended cyclic prefix is used in
                   the downlink.




        See 3GPP TS 36.213 § 7.1.

                   3GPP TS 36.213 § 9.1.5 provides:

                   9.1.5 MPDCCH assignment procedure

                   A BL/CE UE shall monitor a set of MPDCCH candidates on one or more
                   Narrowbands (described in subclause 6.2.7 of [3]) as configured by higher layer
                   signalling for control information, where monitoring implies attempting to decode
                   each of the MPDCCHs in the set according to all the monitored DCI formats. The
                   Narrowband in a subframe used for MPDCCH monitoring is determined as
                   described in [3].

        See 3GPP TS 36.213 § 9.1.5.

                   3GPP TS 36.211 § 6.8B.1 provides:

                   6.8B.1 MPDCCH formats


4835-5667-9380.1                                         - 44 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 45 of 79 PageID #: 45




                   The MPDCCH formats are defined as in Clause 6.8A.1 with the following
                   exceptions:

                   - The term EPDCCH is replaced by MPDCCH.

        See 3GPP TS 36.211 § 6.8B.1.

                   3GPP TS 36.211 § 6.8A.1 provides:

                   6.8A.1 EPDCCH formats

                   The enhanced physical downlink control channel (EPDCCH) carries scheduling
                   assignments

        See 3GPP TS 36.211 § 6.8A.1; see also 3GPP TS 36.213 § 9.1.5, 36.211 § 6.8A.1 and 36.211
        § 6.8B.1.

               144.      The Accused Products include means for determining which of the control

      channels is allocated to the secondary station, the allocated control channel being changed

      according to a defined sequence known to both the primary station and the secondary station, and

      for monitoring the currently allocated control channel to determine information about packet

      transmissions, and the Accused Products also provide that the defined sequence is configured to

      reduce probability of an allocation collision to 1/N, where N is a total number of the control

      channels (claim 12), and the Accused Products perform a method of operating a radio

      communication system that includes allocating by the primary station one of the control channels

      to the secondary station, perform a method of operating a radio communication system that

      includes changing the allocated control channel according to a defined sequence known to both the

      primary station and the secondary station, perform a method of operating a radio communication

      system that includes monitoring by the secondary station the currently allocated control channel to

      determine information about packet transmissions, and provide that the defined sequence is

      configured to reduce probability of an allocation collision to 1/N, where N is a total number of the

      control channels (claim 15). For example, 3GPP TS 36.213 § 9.1.1 provides: “The UE shall




4835-5667-9380.1                                        - 45 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 46 of 79 PageID #: 46




      monitor a set of PDCCH candidates for control information.” See 3GPP TS 36.213 § 9.1.1.

      Further, to determine the set of PDCCH candidates to monitor, it is required to determine search

      space         by computing the CCEs as follows in 3GPP TS 36.213 § 9.1.1:

                   The set of PDCCH candidates to monitor are defined in terms of search spaces,
                   where a search space     at aggregation level L∈{1,2,4,8} is defined by a set of
                   PDCCH candidates. The CCEs corresponding to PDCCH candidate m of the
                   search space     are given by




                   where is defined below, i = 0, …, L −1 and m = 0, …,                         is the
                   number of PDCCH candidates to monitor in the given search space.

        See 3GPP TS 36.213 § 9.1.1

               In order to be received by the UE, the allocated control channel (for a given aggregation

               level) should be one of the set of candidates monitored by the UE, which is changed (based

               on the slot number ns) according to the defined sequence      which, as a function of slot

               number (for a given aggregation level), are defined as follows in in 3GPP TS 36.213

               § 9.1.1:

                   For the UE-specific search space      at aggregation level L, the variable      is
                   defined by


                   where      =       ≠ 0 , A = 39827 , D = 65537 and                   is the slot
                   number within a radio frame. The RNTI value used for          is defined in section
                   7.1 in downlink and section 8 in uplink.

        See 3GPP TS 36.213 § 9.1.1.

                    defines a sequence, defined for each UE based on their respective RNTI. 65537 is a

               (Fermat) prime number and 39827 is a (Gaussian) prime number (for MSE set 0). Thus, the

               sequence defined by        is a prime modulus multiplicative linear congruential generator.




4835-5667-9380.1                                          - 46 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 47 of 79 PageID #: 47




               (the same applies for other UE specific search spaces p). The same applies for   . In

               general, the sequence will depend on the value of RNTI, and a particular instance of RNTI

               is C‐RNTI. In typical system operation different UEs will be configured with different

               values of C‐RNTI, leading to all different sequences:




        See 3GPP TS 36.213 § 9.1.4.

               3GPP TS 36.213 § 9.1.1 provides: “The UE shall monitor a set of PDCCH candidates for

               control information in every non-DRX subframe, where monitoring implies attempting to

               decode each of the PDCCHs in the set according to all the monitored DCI formats.” See

               3GPP TS 36.213 § 9.1.1. 3GPP TS 6.213 § 9.1.1 provides: “The UE shall monitor one

               common search space at each of the aggregation levels 4 and 8 and one UE-specific search

               space at each of the aggregation levels 1, 2, 4, 8.” See 3GPP TS 6.213 § 9.1.1. 3GPP TS

               36.213 § 9.1.5 provides: “9.1.5 MPDCCH assignment procedure[.] A BL/CE UE shall

               monitor a set of MPDCCH candidates …, where monitoring implies attempting to decode

               each of the MPDCCHs in the set ….” See 3GPP TS 36.213 § 9.1.5. 3GPP TS 36.213 §

               9.1.5 provides:

                   The BL/CE UE shall monitor one or more of the following search spaces
                   - a Type0-MPDCCH common search space if configured with CEmodeA,
                   - a Type1-MPDCCH common search space,
                   - a Type2-MPDCCH common search space, and
                   - a MPDCCH UE-specific search space.

        See 3GPP TS 36.213 § 9.1.5.



4835-5667-9380.1                                        - 47 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 48 of 79 PageID #: 48




               3GPP TS 36.213 § 9.1.5 provides:

                   An MPDCCH search space               at aggregation level L '∈{1, 2, 4, 8, 16, 12,
                   24} and repetition level R∈{1,2,4,8,16,32,64,128,256} is defined by a set of
                   MPDCCH candidates where each candidate is repeated in a set of R consecutive
                   BL/CE downlink subframes starting with subframe k . For an MPDCCH-PRB-set
                   p , the ECCEs corresponding to MPDCCH candidate m of the search space
                            are given by




                   where
                   i = 0, … , L'−1
                   m = 0,1, …
                      is the number of MPDCCH candidates to monitor at aggregation level L' in
                   MPDCCH-PRB-set p in each subframe in the set of R consecutive subframes.

               See 3GPP TS 36.213 § 9.1.5.

               3GPP TS 36.213 § 9.1.5 provides: “Until BL/CE UE receives higher layer configuration of

               MPDCCH UE-specific search space, …” See 3GPP TS 36.213 § 9.1.5; see also 3GPP TS

               36.213 § 9.1.5.

                                                     Count III
                                      Infringement of U.S. Patent No. 8,199,711

               145.       Philips repeats and realleges the foregoing paragraphs.

               146.       The ’711 patent is valid and enforceable.

               147.       Quectel, CalAmp, Xirgo and Laird have directly and/or indirectly infringed, either

      literally and/or under the doctrine of equivalents, one or more claims of the ’711 patent, in

      violation of one or more subsections of 35 U.S.C. § 271 – including at least one or more of

      subsections § 271(a), (b), (c), (f) and (g) – by making, using, importing, selling, and/or offering to

      sell products covered by one or more claims of the ’711 patent within the United States, and/or by


4835-5667-9380.1                                          - 48 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 49 of 79 PageID #: 49




      contributing to or inducing such infringement. The Accused Products include, but are not limited

      to certain IoT module models, including EG25-G, EG91 and the like, and IoT products

      incorporating the IoT modules, including Xirgo model XT6264, Laird model Sentrius RG1xx, and

      CalAmp models LMU-3640MB, LMU-2x30, LMU-3540LAB, LMU-3640LVB, LMU-3641MB,

      and the like.

               148.    In addition to direct infringement, Quectel, CalAmp, Xirgo and Laird have

      actively induced infringement of the ’711 patent, at least by intentionally encouraging the direct

      infringement of one or more claims of the ’711 patent by others. Prior to this action, Quectel,

      CalAmp, Xirgo and Laird had knowledge of and intended to cause direct infringement by others

      and/or Quectel, CalAmp, Xirgo and Laird were willfully blind to the existence of the ’711 patent

      and such infringement. For example, as early as December 29, 2015, Quectel received a letter

      from Philips identifying the ’711 patent; as early as October 19, 2020, CalAmp received a letter

      from Philips identifying the ’711 patent; as early as October 19, 2020, Xirgo received a letter from

      Philips identifying the ’711 patent; and as early as November 12, 2020, Laird received a letter

      from Philips identifying the ’711 patent. Quectel, CalAmp, Xirgo and Laird provide instructions,

      user manuals, advertising, and/or marketing materials which facilitate, direct, or encourage such

      infringing use with knowledge thereof. End users of devices with the Accused Products in them

      test and/or operate the devices in the United States, thereby also performing the claimed methods

      and directly infringing claims of the ’711 patent.

               149.    Quectel, CalAmp, Xirgo and Laird are also contributory infringers of one or more

      claims of the ’711 patent, at least because they sell, offer to sell, or import into the U.S. a material

      or apparatus for use in practicing subject matter claimed in the ’711 patent, constituting a material

      part of the invention, knowing the same to be especially made or especially adapted for use in such




4835-5667-9380.1                                           - 49 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 50 of 79 PageID #: 50




      infringement, and not a staple article or commodity of commerce suitable for substantial non-

      infringing use. The Accused Products have no substantial non-infringing use. Prior to this action,

      Quectel, CalAmp, Xirgo and Laird had knowledge of and intended to cause direct infringement by

      others and/or Quectel, CalAmp, Xirgo and Laird were willfully blind to the existence of the ’711

      patent and such infringement. For example, as early as December 29, 2015, Quectel received a

      letter from Philips identifying the ’711 patent; as early as October 19, 2020, CalAmp received a

      letter from Philips identifying the ’711 patent; as early as October 19, 2020, Xirgo received a letter

      from Philips identifying the ’711 patent; and as early as November 12, 2020, Laird received a

      letter from Philips identifying the ’711 patent.

               150.    For example, the Accused Products infringe at least independent claims 9 and 12

      of the ’711 patent.

               151.    With respect to claim 9, each Accused Product is a secondary station for use in a

      radio communication system.

               152.    Each Accused Product includes a data channel for the transmission of data

      packets from a primary station to the secondary station.

               153.    Each Accused Product includes a plurality of control channels for signaling of

      control information relating to the data packets from the primary station to the secondary station.

               154.    In each Accused Product, means are provided for determining which of the

      control channels is allocated to the secondary station wherein the control channels are allocated for

      a plurality of secondary stations according to a plurality of respective defined sequences, all of

      which are different, the allocated control channel being changed according to a respective defined

      sequence, and for monitoring the currently allocated control channel to determine information

      about packet transmissions.




4835-5667-9380.1                                         - 50 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 51 of 79 PageID #: 51




               155.    With respect to claim 12, each Accused Product is used as a method of operating

      a radio communication system having a data channel for the transmission of data packets from a

      primary station to a secondary station and a plurality of control channels for signaling of control

      information relating to the data packets from the primary station to the secondary station.

               156.    In the method of each Accused Product, the method includes the primary station

      allocating one of the control channels to the secondary station and changing the allocated control

      channel according to a defined sequence.

               157.    In the method of each Accused Product, the method includes the secondary

      station monitoring the currently allocated control channel to determine information about packet

      transmissions.

               158.    In the method of each Accused Product, the method includes that the primary

      station allocates control channels for a plurality of secondary stations according to a plurality of

      respective defined sequences, all of which are different.

               159.    The Accused Products practice certain LTE standards, including as set forth in

      3GPP TS 36.306, 3GPP TS 36.201, 3GPP TS 36.211, 3GPP TS 36.212, and 3GPP TS 36.213, as

      described below, including functionality infringing the ’711 patent.

               160.    With respect to claims 9 and 12, the Accused Devices are secondary stations for

      use in a radio communication system (claim 9), and the Accused Products perform a method of

      operating a radio communication system having a data channel for the transmission of data packets

      from a primary station to a secondary station and a plurality of control channels for signaling of

      control information relating to the data packets from the primary station to the secondary station

      (claim 12). As an example, EG25-G, EG91 and BG96 have been registered by Quectel at the FCC

      for use in the U.S. cellular communication network, as mentioned above. Also, for example, the




4835-5667-9380.1                                        - 51 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 52 of 79 PageID #: 52




      EG25-G is indicated as being 3GPP compliant by “Adopting the 3GPP Rel. 11 LTE technology”

      (see Quectel_EG25-G_LTE_Standard_Specification_V1.2.pdf, at

      https://www.quectel.com/UploadFile/Product/Quectel_EG25-

      G_LTE_Standard_Specification_V1.2.pdf ), the EG91-NA is indicated as being 3GPP compliant

      by “Adopting 3GPP Rel. 11 LTE technology” (see

      Quectel_EG91_LTE_Standard_Specification_V1.9.pdf, at

      https://www.quectel.com/UploadFile/Product/Quectel_EG91_LTE_Standard_Specification_V1.9.

      pdf), and BG96 is indicated as being 3GPP compliant by “3GPP E-UTRA Release 13” (see

      Quectel_BG96_LPWA_Specification_V1.8.pdf, at

      https://www.quectel.com/UploadFile/Product/Quectel_BG96_LPWA_Specification_V1.8.pdf).

      Also, 3GPP Technical Specification (TS) 36.306 §4.1A provides:




        See 36.306 §4.1A; see also, 3GPP TS 36.300 § 4, TS 36.306 §4.1A, and TS 36.201 § 4.2.2.

        3GPP Technical Specifications are published by 3GPP, see www.3GPP.org.

               161.   The Accused Products include a data channel for the transmission of data packets

      from a primary station to the secondary station (claim 9), and the Accused Products perform a

      method of operating a radio communication system that includes the primary station allocating one

      of the control channels to the secondary station and changing the allocated control channel

      according to a defined sequence (claim 12). 3GPP TS 36.201 § 4.2.2 discloses that data

      information is carried by the physical downlink shared channel: “The physical channels defined in




4835-5667-9380.1                                       - 52 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 53 of 79 PageID #: 53




      the downlink are … the Physical Downlink Shared Channel (PDSCH).” See 3GPP TS 36.201 §

      4.2.2.

               162.       The Accused Products include a plurality of control channels for signaling of

      control information relating to the data packets from the primary station to the secondary station

      (claim 9), and the Accuse Products perform a method of operating a radio communication system

      that includes the primary station allocating one of the control channels to the secondary station and

      changing the allocated control channel according to a defined sequence (claim 12). 3GPP TS

      36.211 § 6.8.1 discloses that control information relating to the PDSCH is carried by a physical

      downlink control channel (PDCCH): “The physical downlink control channel carries scheduling

      assignments and other control information” and “Multiple PDCCHs can be transmitted in a

      subframe.” See 3GPP TS 36.211 § 6.8.1. Furthermore, 3GPP TS 36.213 § 9.1.1. provides: “The

      UE shall monitor a set of PDCCH candidates for control information in every non-DRX subframe,

      where monitoring implies attempting to decode each of the PDCCHs in the set according to all the

      monitored DCI formats.” 3GPP TS 36.213 § 9.1.1. Also, 3GPP TS 36.212 § 5.3.3 provides “5.3.3

      Downlink control information [.] A DCI transports downlink or uplink scheduling information,

      requests for aperiodic CQI reports, notifications of MCCH change [6] or uplink power control

      commands for one RNTI. The RNTI is implicitly encoded in the CRC.” See 3GPP TS 36.212 §

      5.3.3. Also, 3GPP TS 36.211 § 6.8.2 provides:




        See 3GPP TS 36.211 § 6.8.2.

                   Also, 3GPP TS 36.213 § 7.1 provides:




4835-5667-9380.1                                          - 53 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 54 of 79 PageID #: 54




                   7.1 UE procedure for receiving the physical downlink shared channel

                   A UE shall upon detection of a PDCCH with DCI format 1, 1A, 1B, 1C, 1D, 2,
                   2A or 2B intended for the UE in a subframe, decode the corresponding PDSCH in
                   the same subframe with the restriction of the number of transport blocks defined
                   in the higher layers.

                   […]

                   If a UE is configured by higher layers to decode PDCCH with CRC scrambled by
                   the C-RNTI, the UE shall decode the PDCCH and any corresponding PDSCH
                   according to the respective combinations defined in table 7.1-5. The scrambling
                   initialization of PDSCH corresponding to these PDCCHs is by C-RNTI.

                   When a UE configured in transmission mode 3, 4 or 8 receives a DCI Format 1A
                   assignment, it shall assume that the PDSCH transmission is associated with
                   transport block 1 and that transport block 2 is disabled.

                   When a UE is configured in transmission mode 7, scrambling initialization of UE-
                   specific reference signals corresponding to these PDCCHs is by C-RNTI.

                   The UE does not support transmission mode 8 if extended cyclic prefix is used in
                   the downlink.




4835-5667-9380.1                                         - 54 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 55 of 79 PageID #: 55




        See 3GPP TS 36.213 § 7.1.

                   Also, 3GPP TS 36.213 § 9.1.5 provides:

                   9.1.5 MPDCCH assignment procedure

                   A BL/CE UE shall monitor a set of MPDCCH candidates on one or more
                   Narrowbands (described in subclause 6.2.7 of [3]) as configured by higher layer
                   signalling for control information, where monitoring implies attempting to decode
                   each of the MPDCCHs in the set according to all the monitored DCI formats. The
                   Narrowband in a subframe used for MPDCCH monitoring is determined as
                   described in [3].

        See 3GPP TS 36.213 § 9.1.5.

                   Also, 3GPP TS 36.211 § 6.8B.1 provides:

                   6.8B.1 MPDCCH formats

                   The MPDCCH formats are defined as in Clause 6.8A.1 with the following
                   exceptions:



4835-5667-9380.1                                         - 55 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 56 of 79 PageID #: 56




                   - The term EPDCCH is replaced by MPDCCH.

        See 3GPP TS 36.211 § 6.8B.1.

                   Also, 3GPP TS 36.211 § 6.8A.1 provides:

                   6.8A.1 EPDCCH formats

                   The enhanced physical downlink control channel (EPDCCH) carries scheduling
                   assignments

        See 3GPP TS 36.211 § 6.8A.1; see also 3GPP TS 36.213 § 9.1.5, TS 36.211 § 6.8A.1 and TS

        36.211 § 6.8B.1.

               163.       The Accused Products include means for determining which of the control

      channels is allocated to the secondary station wherein the control channels are allocated for a

      plurality of secondary stations according to a plurality of respective defined sequences, all of

      which are different, the allocated control channel being changed according to a respective defined

      sequence, and for monitoring the currently allocated control channel to determine information

      about packet transmissions (claim 9); and the Accused Products perform a method of operating a

      radio communication system that includes the secondary station monitoring the currently allocated

      control channel to determine information about packet transmissions, and the Accused Products

      provides that the primary station allocates control channels for a plurality of secondary stations

      according to a plurality of respective defined sequences, all of which are different (claim 12). For

      example, 3GPP TS 36.213 § 9.1.1 provides: “The UE shall monitor a set of PDCCH candidates for

      control information.” See 3GPP TS 36.213 § 9.1.1. Further, to determine the set of PDCCH

      candidates to monitor, it is required to determine search space      by computing the CCEs as

      follows:

                   The set of PDCCH candidates to monitor are defined in terms of search spaces,
                   where a search space   at aggregation level L∈{1,2,4,8} is defined by a set of
                   PDCCH candidates. The CCEs corresponding to PDCCH candidate m of the


4835-5667-9380.1                                         - 56 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 57 of 79 PageID #: 57




                   search space     are given by




                   where is defined below, i = 0, …, L −1 and m = 0, …,                         is the
                   number of PDCCH candidates to monitor in the given search space.

        See 3GPP TS 36.213 § 9.1.1.

                   In order to be received by the UE, the allocated control channel (for a given aggregation

        level) should be one of the set of candidates monitored by the UE, which is changed (based on

        the slot number ns) according to the defined sequence        which, as a function of slot number (for

        a given aggregation level), are defined as follows:

                   For the UE-specific search space      at aggregation level L, the variable      is
                   defined by



                   where      =       ≠ 0 , A = 39827 , D = 65537 and                   is the slot
                   number within a radio frame. The RNTI value used for          is defined in section
                   7.1 in downlink and section 8 in uplink.

        See 3GPP TS 36.213 § 9.1.1.

                     defines a sequence, defined for each UE based on their respective RNTI. 65537 is a

        (Fermat) prime number and 39827 is a (Gaussian) prime number (for MSE set 0). Thus, the

        sequence defined by          is a prime modulus multiplicative linear congruential generator. (the

        same applies for other UE specific search spaces p). The same applies for         . In general, the

        sequence will depend on the value of RNTI, and a particular instance of RNTI is C‐RNTI. In

        typical system operation different UEs will be configured with different values of C‐RNTI,

        leading to all different sequences:




4835-5667-9380.1                                          - 57 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 58 of 79 PageID #: 58




        See 3GPP TS 36.213 § 9.1.4.

                   3GPP TS 36.213 § 9.1.1 also provides: “The UE shall monitor a set of PDCCH

        candidates for control information in every non-DRX subframe, where monitoring implies

        attempting to decode each of the PDCCHs in the set according to all the monitored DCI

        formats.” See 3GPP TS 36.213 § 9.1.1. 3GPP TS 6.213 § 9.1.1 also provides: “The UE shall

        monitor one common search space at each of the aggregation levels 4 and 8 and one UE-specific

        search space at each of the aggregation levels 1, 2, 4, 8.” 3GPP TS 6.213 § 9.1.1. 3GPP TS

        36.213 § 9.1.5 also provides: “9.1.5 MPDCCH assignment procedure [.] A BL/CE UE shall

        monitor a set of MPDCCH candidates …, where monitoring implies attempting to decode each

        of the MPDCCHs in the set ….” See 3GPP TS 36.213 § 9.1.5. 3GPP TS 36.213 § 9.1.5

        provides:

                   The BL/CE UE shall monitor one or more of the following search spaces
                   - a Type0-MPDCCH common search space if configured with CEmodeA,
                   - a Type1-MPDCCH common search space,
                   - a Type2-MPDCCH common search space, and
                   - a MPDCCH UE-specific search space.

        See 3GPP TS 36.213 § 9.1.5.

                   3GPP TS 36.213 § 9.1.5 provides:

                   An MPDCCH search space               at aggregation level L '∈{1, 2, 4, 8, 16, 12,
                   24} and repetition level R∈{1,2,4,8,16,32,64,128,256} is defined by a set of
                   MPDCCH candidates where each candidate is repeated in a set of R consecutive
                   BL/CE downlink subframes starting with subframe k . For an MPDCCH-PRB-set
                   p , the ECCEs corresponding to MPDCCH candidate m of the search space



4835-5667-9380.1                                          - 58 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 59 of 79 PageID #: 59




                           are given by




                   where
                   i = 0, … , L'−1
                   m = 0,1, …
                                 is the number of MPDCCH candidates to monitor at aggregation
                   level L' in MPDCCH-PRB-set p in each subframe in the set of R consecutive
                   subframes.

        See 3GPP TS 36.213 § 9.1.5.

                   3GPP TS 36.213 § 9.1.5 also provides: “Until BL/CE UE receives higher layer

        configuration of MPDCCH UE-specific search space, …” 3GPP TS 36.213 § 9.1.5.; see also

        3GPP TS 36.213 § 9.1.5.

                                                    Count IV
                                     Infringement of U.S. Patent No. 7,831,271

               164.       Philips repeats and realleges the foregoing paragraphs.

               165.       The ’271 patent is valid and enforceable.

               166.       Quectel, CalAmp, Xirgo and Laird have directly and/or indirectly infringed, either

      literally and/or under the doctrine of equivalents, one or more claims of the ’271 patent, in

      violation of one or more subsections of 35 U.S.C. § 271 – including at least one or more of

      subsections § 271(a), (b), (c), (f) and (g) – by making, using, importing, selling, and/or offering to

      sell products covered by one or more claims of the ’271 patent within the United States, and/or by

      contributing to or inducing such infringement. The Accused Products include, but are not limited

      to certain IoT module models, including EG25-G, EG91 and the like, and IoT products

      incorporating the IoT modules, including Xirgo model XT6264, Laird model Sentrius RG1xx, and



4835-5667-9380.1                                          - 59 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 60 of 79 PageID #: 60




      CalAmp models LMU-3640MB, LMU-2x30, LMU-3540LAB, LMU-3640LVB, LMU-3641MB,

      and the like.

               167.    In addition to direct infringement, Quectel, CalAmp, Xirgo and Laird have

      actively induced infringement of the ’271 patent, at least by intentionally encouraging the direct

      infringement of one or more claims of the ’271 patent by others. Prior to this action, Quectel,

      CalAmp, Xirgo and Laird had knowledge of and intended to cause direct infringement by others

      and/or Quectel, CalAmp, Xirgo and Laird were willfully blind to the existence of the ’271 patent

      and such infringement. For example, as early as December 29, 2015, Quectel received a letter

      from Philips identifying the ’271 patent; as early as October 19, 2020, CalAmp received a letter

      from Philips identifying the ’271 patent; as early as October 19, 2020, Xirgo received a letter from

      Philips identifying the ’271 patent; and as early as November 12, 2020, Laird received a letter

      from Philips identifying the ’271 patent. Quectel, CalAmp, Xirgo and Laird provide instructions,

      user manuals, advertising, and/or marketing materials which facilitate, direct, or encourage such

      infringing use with knowledge thereof. End users of devices with the Accused Products in them

      test and/or operate the devices in the United States, thereby also performing the claimed methods

      and directly infringing claims of the ’271 patent.

               168.    Quectel, CalAmp, Xirgo and Laird are also contributory infringers of one or more

      claims of the ’271 patent, at least because they sell, offer to sell, or import into the U.S. a material

      or apparatus for use in practicing subject matter claimed in the ’271 patent, constituting a material

      part of the invention, knowing the same to be especially made or especially adapted for use in such

      infringement, and not a staple article or commodity of commerce suitable for substantial non-

      infringing use. The Accused Products have no substantial non-infringing use. Prior to this action,

      Quectel, CalAmp, Xirgo and Laird had knowledge of and intended to cause direct infringement by




4835-5667-9380.1                                           - 60 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 61 of 79 PageID #: 61




      others and/or Quectel, CalAmp, Xirgo and Laird were willfully blind to the existence of the ’271

      patent and such infringement. For example, as early as December 29, 2015, Quectel received a

      letter from Philips identifying the ’271 patent; as early as October 19, 2020, CalAmp received a

      letter from Philips identifying the ’271 patent; as early as October 19, 2020, Xirgo received a letter

      from Philips identifying the ’271 patent; and as early as November 12, 2020, Laird received a

      letter from Philips identifying the ’271 patent.

               169.    For example, the Accused Products infringe at least claims 1-4 and 5-8 of the

      ’271 patent.

               170.    With respect to independent claim 1, each Accused Product is used as a method of

      operating a communication station (MS) adapted to transmit a plurality of signals simultaneously

      at respective power levels.

               171.    In the method of each Accused Product, the method includes transmitting one or

      more first signals (DPCCH, DPDCH) simultaneously at a specified maximum combined transmit

      power level (P max).

               172.    In the method of each Accused Product, the method includes that in response to a

      received signal, reducing the transmit power of the one or more first signals (DPCCH, DPDCH)

      and transmitting simultaneously with the one or more first signals (DPCCH, DPDCH) an

      additional one of a second signal (ACK or NACK) at a respective second specified power level

      (PA or PN) and a third signal (NACK or ACK) at a respective third specified power level (PN or

      PA).

               173.    In the method of each Accused Product, the method includes that the second

      specified power level (PA or PN) exceeds the third specified power level (PN or PA); wherein the

      reduction in transmit power of the one or more first signals (DPCCH, DPDCH) corresponds to the




4835-5667-9380.1                                         - 61 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 62 of 79 PageID #: 62




      second specified power level (PA or PN) irrespective of whether the additional signal is the second

      signal (ACK or NACK) or the third signal (NACK or ACK), such that when the additional signal

      is the third signal (NACK or ACK) the combined transmit power level is less than the specified

      maximum combined transmit power level (P max).

               174.    With respect to independent claim 5, each Accused Product is a communication

      station (MS) adapted to transmit a plurality of signals simultaneously at respective power levels.

               175.    Each Accused Product includes a transceiver means (38) for transmitting one or

      more first signals (DPCCH, DPDCH) simultaneously at a specified maximum combined transmit

      power level (P max), for receiving signals, and for, in response to a received signal, transmitting

      simultaneously with the one or more first signals (DPCCH, DPDCH) an additional one of a second

      signal (ACK or NACK) and a third signal (NACK or ACK).

               176.    Each Accused Product includes a control means (30) for controlling the

      transmitted power level of the one or more first signals (DPCCH, DPDCH) and the additional

      signal (ACK, NACK).

               177.    In each Accused Product, the control means (34) is adapted to, in response to the

      received signal, reduce the transmit power of the one or more first signals (DPCCH, DPDCH) and

      to set the transmit power of the additional signal, if the additional signal is the second signal (ACK

      or NACK), to a respective second specified power level (PA or PN) and, if the additional signal is

      the third signal (NACK or ACK), to a respective third specified power level (PN or PA), wherein

      the second specified power level (PA or PN) exceeds the third specified power level (PN or PA).

               178.    In each Accused Product, the reduction in transmit power of the one or more first

      signals (DPCCH, DPDCH) corresponds to the second specified power level (PA or PA)

      irrespective of whether the additional signal is the second signal (ACK or NACK) or the third




4835-5667-9380.1                                        - 62 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 63 of 79 PageID #: 63




      signal (NACK or ACK), such that when the additional signal is the third signal (NACK or ACK)

      the combined transmit power level is less than the specified maximum combined transmit power

      (Pmax).

               179.    With respect to dependent claim 6, in each Accused Product, the control means

      (34) is adapted to transmit the one or more first signals (DPCCH, DPDCH) in first frames or time

      slots and to transmit the additional signals in second frames or time slots.

               180.    In each Accused Product, the boundaries between the first frames or time slots are

      not coincident with the boundaries between the second frames or time slots.

               181.    In each Accused Product, the reduction in transmit power of the one or more first

      signals (DPCCH, DPDCH) commences at the first frame or time slot boundary immediately

      preceding the transmission of the additional signal.

               182.    With respect to dependent claim 7, in each Accused Product, the second signal

      (ACK or NACK) is a positive acknowledgement and the third signal (NACK or ACK) is a

      negative acknowledgement.

               183.    With respect to dependent claim 8, in each Accused Product, the signals are

      spread spectrum signals.

               184.    The Accused Products practice certain 3G UMTS standards, including as set forth

      in 3GPP TS 25.101, 3GPP TS 25.211, 3GPP TS 25.212, 3GPP TS 25.213, and 3GPP TS 25.214,

      as described below, including functionality infringing the ’271 patent.

               185.    With respect to claim 1, the Accused Devices perform a method of operating a

      communication station (MS) adapted to transmit a plurality of signals simultaneously at respective

      power levels. As an example, EG25-G and EG91 have been registered by Quectel at the Federal

      Communication Commission for use in the U.S. cellular communication network. As an example,




4835-5667-9380.1                                        - 63 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 64 of 79 PageID #: 64




      EG25-G, EG91 and BG96 have been registered by Quectel at the FCC for use in the U.S. cellular

      communication network, as mentioned above. Also, for example, the EG25-G is indicated as

      being 3GPP compliant by “Adopting the 3GPP Rel. 11 LTE technology” (see Quectel_EG25-

      G_LTE_Standard_Specification_V1.2.pdf, at

      https://www.quectel.com/UploadFile/Product/Quectel_EG25-

      G_LTE_Standard_Specification_V1.2.pdf ), the EG91-NA is indicated as being 3GPP compliant

      by “Adopting 3GPP Rel. 11 LTE technology” (see

      Quectel_EG91_LTE_Standard_Specification_V1.9.pdf, at

      https://www.quectel.com/UploadFile/Product/Quectel_EG91_LTE_Standard_Specification_V1.9.

      pdf), and BG96 is indicated as being 3GPP compliant by “3GPP E-UTRA Release 13” (see

      Quectel_BG96_LPWA_Specification_V1.8.pdf, at

      https://www.quectel.com/UploadFile/Product/Quectel_BG96_LPWA_Specification_V1.8.pdf).

               186.    Also, the MS includes a transceiver which is able to transmit and receive data on

      various channels. The transmit power of the Dedicated Physical Control Channel (DPCCH) is set

      by higher layers, and the power of Dedicated Physical Data Channel (DPDCH) and High Speed

      Dedicated Physical Control Channel (HS-DPCCH) is set relative to the DPCCH using gain factors.

      The power of the DPCCH (first signal) is controlled by the uplink transmit power control

      procedure, and the power level of other signals is set relative to this power by gain factors. See

      3GPP TS 25.214 § 5.1.2.1, 3GPP TS 25.214 § 5.1.2.5, 3GPP TS 25.214 § 5.1.2.5A. Also, 3GPP

      TS 25.214 § 5.1.2.1 provides: “The initial uplink DPCCH transmit power is set by higher layers.

      Subsequently the uplink transmit power control procedure simultaneously and independently

      controls the power of a DPCCH on each activated uplink frequency and its corresponding

      DPDCHs (if present). The relative transmit power offset between DPCCH and DPDCHs is




4835-5667-9380.1                                        - 64 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 65 of 79 PageID #: 65




      determined by the network and is computed according to subclause 5.1.2.5 using the gain factors

      signalled to the UE using higher layer signalling.” See 3GPP TS 25.214 § 5.1.2.1. Also, 3GPP TS

      25.214 § 5.1.2.5 provides “5.1.2.5 Setting of the uplink DPCCH/DPDCH relative powers […] The

      uplink DPCCH and DPDCH(s) are transmitted on different codes as defined in subclause 4.2.1 of

      [3]. In the case that at least one DPDCH is configured, the gain factors βc and βd may vary for

      each TFC. There are two ways of controlling the gain factors of the DPCCH code and the DPDCH

      codes for different TFCs in normal (non-compressed) frames.” See 3GPP TS 25.214 § 5.1.2.5.

      Also, 3GPP TS 25.214 § 5.1.2.5A provides: “5.1.2.5A Setting of the uplink HS-DPCCH power

      relative to DPCCH power […] When an HS-DPCCH is active, the values for ΔACK, ΔNACK and

      ΔCQI set by higher layers are translated to the quantized amplitude ratios Ahs as specified in [3]

      subclause 4.2.1.2, and shall be set for each HS-DPCCH slot.” See 3GPP TS 25.214 § 5.1.2.5A.

      Also, 3GPP TS 25.214 § 5.1.2.5A provides: “Ahs equals the quantized amplitude ratio translated

      from the signalled value ΔACK if the corresponding HARQACK message is ACK; Ahs equals the

      quantized amplitude ratio translated from the signalled value ΔNACK if the corresponding

      HARQACK message is NACK.” See 3GPP TS 25.214 § 5.1.2.5A. Also, 3GPP TS 25.211 § 5.2.1

      provides: “There are five types of uplink dedicated physical channels, the uplink Dedicated

      Physical Data Channel (uplink DPDCH), the uplink Dedicated Physical Control Channel (uplink

      DPCCH), the uplink E-DCH Dedicated Physical Data Channel (uplink E-DPDCH), the uplink E-

      DCH Dedicated Physical Control Channel (uplink E-DPCCH) and the uplink Dedicated Control

      Channel associated with HS-DSCH transmission (uplink HS-DPCCH).” See 3GPP TS 25.211 §

      5.2.1. Also, 3GPP TS 25.211 § 5.2.1.1 provides: “The transport-format combination indicator

      informs the receiver about the instantaneous transport format combination of the transport




4835-5667-9380.1                                        - 65 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 66 of 79 PageID #: 66




      channels mapped to the simultaneously transmitted uplink DPDCH radio frame.” See 3GPP TS

      25.211 § 5.2.1.1.

               187.       The Accused Products perform a method transmitting one or more first signals

      (DPCCH, DPDCH) simultaneously at a specified maximum combined transmit power level (P

      max). See quotations and descriptions, as above, concerning the “method of operating a

      communication station adapted to transmit a plurality of signals simultaneously at respective

      power levels” (“’271 limitation [1a]”). Additionally, the transceiver can receive data packets

      transmitted on a High Speed Downlink Shared Channel (HS-DSCH), and transmit positive and

      negative acknowledgements (ACK/NACK) to indicate whether a packet was received correctly.

      See 3GPP TS 25.211 § 5.3.3.13, 3GPP TS 25.211 § 4.1.2.7, 3GPP TS 25.214 § 6A.1.1. Also,

      3GPP TS 25.211 § 5.3.3.13 provides: “The High Speed Physical Downlink Shared Channel (HS-

      PDSCH) is used to carry the High Speed Downlink Shared Channel (HS-DSCH).” See 3GPP TS

      25.211 § 5.3.3.13. Also, 3GPP TS 25.211 § 4.1.2.7 provides: “The High Speed Downlink Shared

      Channel is a downlink transport channel shared by several UEs. The HS-DSCH can be associated

      with one downlink DPCH or F-DPCH, and one or several Shared Control Channels (HS-SCCH).

      The HSDSCH is transmitted over the entire cell or over only part of the cell using e.g. beam-

      forming antennas.” See 3GPP TS 25.211 § 4.1.2.7. Also, 3GPP TS 25.214 § 6A.1.1 provides:

      “The UE shall transmit the ACK/NACK information received from MAC-hs or MAC-ehs in the

      slot allocated to the HARQ-ACK in the corresponding HS-DPCCH sub-frame.” See 3GPP TS

      25.214 § 6A.1.1. Also, 3GPP TS 25.214 § 5.1.2.6 provides:

                   When E-DCH is not configured, in the case that the total UE transmit power (after
                   applying DPCCH power adjustments and gain factors) would exceed the
                   maximum allowed value, the UE shall apply additional scaling to the total
                   transmit power so that it is equal to the maximum allowed power. This additional
                   scaling shall be such that the power ratio between DPCCH and DPDCH and also
                   DPCCH and HS-DPCCH remains as required by sub-clause 5.1.2.5 and 5.1.2.5A.



4835-5667-9380.1                                         - 66 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 67 of 79 PageID #: 67




                   […]

                   In order that the total UE transmit power does not exceed the maximum allowed
                   value the scaling or E-DPDCH gain factor reduction shall be computed using the
                   maximum HS-DPCCH power transmitted in the next DPCCH slot. In the case
                   that either an ACK or a NACK transmission will start during the next DPCCH
                   slot, the maximum HS-DPCCH power shall be computed using one of the
                   following:
                   (a) whichever of ΔACK and ΔNACK will be used according to whether the
                   transmission will be ACK or NACK, or
                   (b) whichever of ΔACK and ΔNACK is the largest.

        See 3GPP TS 25.214 § 5.1.2.6; 3GPP TS 25.101 § 6.2.1.

               188.       The Accused Products perform a method, wherein, in response to a received

      signal, reducing the transmit power of the one or more first signals (DPCCH, DPDCH) and

      transmitting simultaneously with the one or more first signals (DPCCH, DPDCH) an additional

      one of a second signal (ACK or NACK) at a respective second specified power level (PA or PN)

      and a third signal (NACK or ACK) at a respective third specified power level (PN or PA). See

      quotations and descriptions, as above, concerning ’271 limitation [1a] and the “transmitting one or

      more first signals (DPCCH, DPDCH) simultaneously at a specified maximum combined transmit

      power level (P max)” limitation (“’271 limitation [1b]”). Additionally, 3GPP TS 25.214 § 5.1.2.6

      provides:

                   When E-DCH is not configured, in the case that the total UE transmit power (after
                   applying DPCCH power adjustments and gain factors) would exceed the
                   maximum allowed value, the UE shall apply additional scaling to the total
                   transmit power so that it is equal to the maximum allowed power. This additional
                   scaling shall be such that the power ratio between DPCCH and DPDCH and also
                   DPCCH and HS-DPCCH remains as required by sub-clause 5.1.2.5 and 5.1.2.5A.

                   […]

                   In order that the total UE transmit power does not exceed the maximum allowed
                   value the scaling or E-DPDCH gain factor reduction shall be computed using the
                   maximum HS-DPCCH power transmitted in the next DPCCH slot. In the case
                   that either an ACK or a NACK transmission will start during the next DPCCH
                   slot, the maximum HS-DPCCH power shall be computed using one of the


4835-5667-9380.1                                         - 67 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 68 of 79 PageID #: 68




                   following:
                   (a) whichever of ΔACK and ΔNACK will be used according to whether the
                   transmission will be ACK or NACK, or
                   (b) whichever of ΔACK and ΔNACK is the largest.

        See 3GPP TS 25.214 § 5.1.2.6.

               189.      The Accused Products perform a method, wherein the second specified power

      level (PA or PN) exceeds the third specified power level (P Nor PA); wherein the reduction in

      transmit power of the one or more first signals (DPCCH, DPDCH) corresponds to the second

      specified power level (PA or PN) irrespective of whether the additional signal is the second signal

      (ACK or NACK) or the third signal (NACK or ACK), such that when the additional signal is the

      third signal (NACK or ACK) the combined transmit power level is less than the specified

      maximum combined transmit power level (P max). See quotations and descriptions, as above,

      concerning ’271 limitation [1a]. Additionally, after receipt of a data packet on the HS-DSCH, the

      MS transmits a Hybrid-ARQ Acknowledgement (HARQ-ACK) on a High Speed Dedicated

      Physical Control Channel (HS-DPCCH). Possible signal types include ACK and NACK. The

      power offset is ΔACK for a positive acknowledgement and ΔNACK for a negative

      acknowledgement. See 3GPP TS 25.211 § 5.2.1, 3GPP TS 25.212 § 4.7.1.1, 3GPP TS 25.214 §

      5.1.2.5A, 3GPP TS 25.214 § 6A.1.1. Also, 3GPP TS 25.212 § 4.7.1.1 provides: “Data arrives to

      the coding unit in form of indicators for measurement indication and HARQ acknowledgement.”

      See 3GPP TS 25.212 § 4.7.1.1. Also, 3GPP TS 25.214 § 5.1.2.5A provides: “5.1.2.5A Setting of

      the uplink HS-DPCCH power relative to DPCCH power […] When an HS-DPCCH is active, the

      values for ΔACK, ΔNACK and ΔCQI set by higher layers are translated to the quantized

      amplitude ratios Ahs as specified in [3] subclause 4.2.1.2, and shall be set for each HS-DPCCH

      slot.” See 3GPP TS 25.214 § 5.1.2.5A. Also, 3GPP TS 25.214 § 5.1.2.5A provides: “Ahs equals

      the quantized amplitude ratio translated from the signalled value ΔACK if the corresponding



4835-5667-9380.1                                       - 68 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 69 of 79 PageID #: 69




      HARQ-ACK message is ACK; Ahs equals the quantized amplitude ratio translated from the

      signalled value ΔNACK if the corresponding HARQ-ACK message is NACK.” See 3GPP TS

      25.214 § 5.1.2.5A. Also, 3GPP TS 25.214 § 6A.1.1 provides: “The UE shall transmit the

      ACK/NACK information received from MAC-hs or MAC-ehs in the slot allocated to the HARQ-

      ACK in the corresponding HS-DPCCH sub-frame.” See 3GPP TS 25.214 § 6A.1.1. If the total MS

      transmit power would exceed the maximum allowed value, the MS scales the total transmit power

      to make it equal to the maximum allowed power. If it is not known whether ACK or NACK will

      be transmitted, this scaling is computed using the larger of ΔACK and ΔNACK. See 3GPP TS

      25.214 § 5.1.2.6. Also, 3GPP TS 25.214 § 5.1.2.6 provides: “When E-DCH is not configured, in

      the case that the total UE transmit power (after applying DPCCH power adjustments and gain

      factors) would exceed the maximum allowed value, the UE shall apply additional scaling to the

      total transmit power so that it is equal to the maximum allowed power.” See 3GPP TS 25.214 §

      5.1.2.6. 3GPP TS 25.214 § 5.1.2.6 provides:

                   Any scaling, and any reduction in the E-DPDCH gain factor as described above,
                   shall only be applied or changed at a DPCCH slot boundary. In order that the total
                   UE transmit power does not exceed the maximum allowed value the scaling or E-
                   DPDCH gain factor reduction shall be computed using the maximum HS-DPCCH
                   power transmitted in the next DPCCH slot. In the case that either an ACK or a
                   NACK transmission will start during the next DPCCH slot, the maximum HS-
                   DPCCH power shall be computed using one of the following:

                           (a) whichever of ΔACK and ΔNACK will be used according to whether
                   the transmission will be ACK or NACK, or

                          (b) whichever of ΔACK and ΔNACK is the largest.

        See 3GPP TS 25.214 § 5.1.2.6.

               190.       With respect to claims 2 and 6, the Accused Products perform a method of

      operating a communication station (MS) wherein the one or more first signals (DPCCH, DPDCH)

      are transmitted in first frames or time slots and the additional signals are transmitted in second



4835-5667-9380.1                                          - 69 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 70 of 79 PageID #: 70




      frames or time slots (claim 2), and provide that the control means (34) is adapted to transmit the

      one or more first signals (DPCCH, DPDCH) in first frames or time slots and to transmit the

      additional signals in second frames or time slots (claim 6). See quotations and descriptions, as

      above, concerning the “wherein the second specified power level (PA or PN) exceeds the third

      specified power level (P Nor PA) …” limitations (“’271 limitation [1d]”). Also, 3GPP TS 25.211

      § 7.7 provides:

                   7.7 Uplink DPCCH/HS-DPCCH/HS-PDSCH timing at the UE

                   Figure 34 shows the timing offset between the uplink DPCH, the HS-PDSCH and
                   the HS-DPCCH at the UE. An HSDPCCH sub-frame starts m x 256 chips after
                   the start of an uplink DPCH frame that corresponds to the DL DPCH or F-DPCH
                   frame from the HS-DSCH serving cell containing the beginning of the related HS-
                   PDSCH subframe with m calculated as

                   m = (TTX_diff /256 ) + 101

                   where TTX_diff is the difference in chips (TTX_diff =0, 256, ....., 38144), between

                   - the transmit timing of the start of the related HS-PDSCH subframe (see sub-
                   clauses 7.8 and 7.1)

                   and

                   - the transmit timing of the start of the downlink DPCH or F-DPCH frame from
                   the HS-DSCH serving cell that contains the beginning of the HS-PDSCH
                   subframe (see sub-clause 7.1).

                   At any one time, m therefore takes one of a set of five possible values according
                   to the transmission timing of HSDSCH sub-frame timings relative to the DPCH or
                   F-DPCH frame boundary. The UE and Node B shall only update the set of values
                   of m in connection to UTRAN reconfiguration of downlink timing.

                   More information about uplink timing adjustments can be found in [5].

        See 3GPP TS 25.211 § 7.7.

                   Also, 3GPP TS 25.211 § 7.7 provides:




4835-5667-9380.1                                             - 70 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 71 of 79 PageID #: 71




        See 3GPP TS 25.211 § 7.7.

               191.    The Accused Products provide that the boundaries between the first frames or

      time slots are not coincident with the boundaries between the second frames or time slots (claims 2

      and 6). See quotations and descriptions, as above, concerning the “wherein the second specified

      power level (PA or PN) exceeds the third specified power level (PN or PA) …” limitation (“’271

      limitation [1d]”) from claim 1 and the “a method of operating a communication station (MS)

      wherein the one or more first signals (DPCCH, DPDCH) are transmitted in first frames or time

      slots and the additional signals are transmitted in second frames or time slots” limitation from

      claim 2 (“’271 limitation [2a]”).

               192.    The Accused Products provide that the reduction in transmit power of the one or

      more first signals (D PCCH, D PDCH) commences at the first frame or time slot boundary

      immediately preceding the transmission of the additional signal (claims 2 and 6). See quotations

      and descriptions, as above, concerning ’271 limitation [1d]. Also, 3GPP TS 25.214 § 5.1.2.6

      provides: “Any scaling, and any reduction in the E-DPDCH gain factor as described above, shall

      only be applied or changed at a DPCCH slot boundary. In order that the total UE transmit power

      does not exceed the maximum allowed value the scaling or E-DPDCH gain factor reduction shall




4835-5667-9380.1                                        - 71 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 72 of 79 PageID #: 72




      be computed using the maximum HS-DPCCH power transmitted in the next DPCCH slot.” See

      3GPP TS 25.214 § 5.1.2.6.

               193.       With respect to claims 3 and 7, the Accused Products perform a method of

      operating a communication station (MS) wherein the second signal (ACK or NACK) is a positive

      acknowledgement and the third signal (NACK or ACK) is a negative acknowledgement (claim 3),

      and provide that the second signal (ACK or NACK) is a positive acknowledgement and the third

      signal (NACK or ACK) is a negative acknowledgement (claim 7). 3GPP TS 25.214 § 3.2

      describes that ACK is defined as an “Acknowledgement” and NACK is defined as “NACK

      Negative Acknowledgement”. See 3GPP TS 25.214 § 3.2.

               194.       With respect to claims 4 and 8, the Accused Products perform a method of

      operating a communication station (MS) wherein the signals are spread spectrum signals (claim 4),

      and provide that the signals are spread spectrum signals (claim 8). 3GPP TS 25.213 § 4.1

      provides:

                   Spreading is applied to the physical channels. It consists of two operations. The
                   first is the channelisation operation, which transforms every data symbol into a
                   number of chips, thus increasing the bandwidth of the signal. The number of chips
                   per data symbol is called the Spreading Factor (SF). The second operation is the
                   scrambling operation, where a scrambling code is applied to the spread signal.

                   With the channelisation, data symbols on so-called I- and Q-branches are
                   independently multiplied with an OVSF code. With the scrambling operation, the
                   resultant signals on the I- and Q-branches are further multiplied by complex-
                   valued scrambling code, where I and Q denote real and imaginary parts,
                   respectively.”

        See 3GPP TS 25.213 § 4.1.

               195.       With respect to claim 5, the Accused Products are communication stations (MS)

      adapted to transmit a plurality of signals simultaneously at respective power levels. See quotations

      and descriptions, as above, concerning ’271 limitation [1a].




4835-5667-9380.1                                         - 72 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 73 of 79 PageID #: 73




               196.    The Accused Products also include transceiver means for transmitting one or

      more first signals (DPCCH, DPDCH) simultaneously at a specified maximum combined transmit

      power level (P max), for receiving signals, and for, in response to a received signal, transmitting

      simultaneously with the one or more first signals (DPCCH, DPDCH) an additional one of a second

      signal (ACK or NACK) and a third signal (NACK or ACK). See quotations and descriptions, as

      above, concerning ’271 limitation [1b] and the “wherein, in response to a received signal, reducing

      the transmit power of the one or more first signals (DPCCH, DPDCH) and transmitting

      simultaneously with the one or more first signals (DPCCH, DPDCH) an additional one of a second

      signal (ACK or NACK) at a respective second specified power level (PA or PN) and a third signal

      (NACK or ACK) at a respective third specified power level (PN or PA)” limitation (“’271

      limitation [1c]”).

               197.    The Accused Products also include control means for controlling the transmitted

      power level of the one or more first signals (DPCCH, DPDCH) and the additional signal (ACK,

      NACK). See quotations and descriptions, as above, concerning ’271 limitations [1b] and [1c].

               198.    The Accused Products also provide that the control means is adapted to, in

      response to the received signal, reduce the transmit power of the one or more first signals

      (DPCCH, DPDCH) and to set the transmit power of the additional signal, if the additional signal is

      the second signal (ACK or NACK), to a respective second specified power level (PA or PN) and,

      if the additional signal is the third signal (NACK or ACK), to a respective third specified power

      level (PN or PA), wherein the second specified power level (PA or PN) exceeds the third specified

      power level (PN or PA). See quotations and descriptions, as above, concerning ’271 limitations

      [1b] and [1c].




4835-5667-9380.1                                        - 73 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 74 of 79 PageID #: 74




               199.    The Accused Products also provide that the reduction in transmit power of the one

      or more first signals (DPCCH, DPDCH) corresponds to the second specified power level (PA or

      PA) irrespective of whether the additional signal is the second signal (ACK or NACK) or the third

      signal (NACK or ACK), such that when the additional signal is the third signal (NACK or ACK)

      the combined transmit power level is less than the specified maximum combined transmit power

      (Pmax). See quotations and descriptions, as above, concerning ’271 limitation [1d].

                                                   Count V
                           Declaratory Judgment Related to FRAND and ETSI Matters

               200.    Philips repeats and realleges the foregoing paragraphs.

               201.    As discussed above, Philips has repeatedly offered to license rights to its world-

      wide portfolio including the Asserted Patents (and others) to Quectel and the other defendants, but

      Quectel and the other defendants have not accepted Philips’ offers to license the world-wide

      portfolio. Philips’ offers to license the patents have been on fair, reasonable and non-

      discriminatory (“FRAND”) terms, pursuant to ETSI policy.

               202.    Despite notice in 2015 of the Asserted Patents and others in Philips’ world-wide

      portfolio, followed by years of additional communications between the parties in which Philips

      offered and demonstrated its willingness to provide a world-wide license in those patents to

      Quectel, Quectel has steadfastly refused to accept Philips’ FRAND licensing offers and acted as a

      “hold out” while infringing Philips’ patents in a manner consistent with an “efficient infringement”

      tactical approach.

               203.    Similarly, despite notice in 2020 of the Asserted Patents and others in Philips’

      world-wide portfolio, followed by additional communications between the parties in which Philips

      offered and demonstrated its willingness to provide a world-wide license in those patents to




4835-5667-9380.1                                        - 74 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 75 of 79 PageID #: 75




      CalAmp, Xirgo and Laird, CalAmp, Xirgo and Laird have not accepted Philips’ FRAND licensing

      offers.

                204.   Quectel and the other defendants have thus not committed to accept Philips’

      FRAND offers and license Philips’ world-wide patents under such FRAND terms, even if

      determined by this Court. Quectel, CalAmp, Xirgo and Laird should therefore not be permitted to

      ask this Court, or any other court worldwide, to determine a FRAND or ETSI terms or raise any

      other FRAND or ETSI defenses. This Court has dismissed counts seeking FRAND determinations

      observing that “there has been no sworn affidavit by either company that they would sign a

      license.” InterDigital Communs., Inc. v. ZTE Corp., C.A. No. 13-00009-RGA, 2014 WL 2206218,

      *3 (D. Del. May 28, 2014). In particular, Quectel, CalAmp, Xirgo and Laird should not be

      permitted to circumvent this Court’s jurisdiction by asking a foreign court or another United States

      court to address FRAND or ETSI matters. Absent a sworn affidavit by Quectel, CalAmp, Xirgo

      and Laird stating that they would sign a license to Philips’ world-wide cellular communications

      patents under FRAND and ETSI rates and terms determined by this Court, Philips requests that the

      Court enter judgment that Quectel, CalAmp, Xirgo and Laird may not raise any claim seeking a

      determination of the FRAND rates and terms or raise any other FRAND claims in this or any other

      court world-wide, especially including seeking an anti-suit injunction against these proceedings or

      instituting any other form of collateral attack to this Court’s proper jurisdiction and judgment.

                205.   An actual controversy has arisen and now exists between Philips and Quectel,

      CalAmp, Xirgo and Laird, which have adverse legal interests, regarding whether Quectel,

      CalAmp, Xirgo and Laird may raise such FRAND and ETSI-related claims, having refused and

      continuing to refuse Philips’ FRAND license offers or a FRAND license determination of this




4835-5667-9380.1                                        - 75 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 76 of 79 PageID #: 76




      Court. There is a case or controversy of sufficient immediacy, reality and ripeness to warrant the

      issuance of declaratory judgment.

               206.    To the extent Quectel, CalAmp, Xirgo and Laird do provide sworn affidavits

      stating that they would sign a license to Philips’ world-wide cellular communications patents at the

      FRAND rates and terms consistent with ETSI policies as determined by this Court, regardless of

      any findings on infringement and validity of the Asserted Patents, then an actual controversy will

      have arisen and exist between Philips and Quectel, CalAmp, Xirgo and Laird, with Philips having

      adverse legal interests to Quectel, CalAmp, Xirgo and Laird, regarding FRAND and ETSI terms

      for Philips’ patents. Philips is entitled to a declaratory judgment determining the appropriate

      world-wide FRAND licensing terms for Philips’ world-wide portfolio of patents under ETSI

      policies.

               207.    In addition, with respect to Counts I-IV, Quectel’s, CalAmp’s, Xirgo’s and

      Laird’s prior and ongoing infringement of all the Asserted Patents is willful and deliberate, as

      Quectel, CalAmp, Xirgo and Laird became aware of the Asserted Patents, as detailed above, and

      have continued to infringe.

               208.    In addition, with respect to Counts I-IV, Quectel’s, CalAmp’s, Xirgo’s and

      Laird’s infringement of the Asserted Patents are exceptional and entitles Philips to an award of

      attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.




4835-5667-9380.1                                        - 76 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 77 of 79 PageID #: 77




                                               PRAYER FOR RELIEF

                   WHEREFORE, Philips requests that this Court enter judgment as follows ordering that:

                   (a)    Quectel, CalAmp, Xirgo and Laird infringe the Asserted Patents by making,

        using, offering for sale, selling and/or offering to sell products covered by the Asserted Patents

        claims within the United States, and/or by contributing to or inducing such infringement;

                   (b)    Quectel’s, CalAmp’s, Xirgo’s and Laird’s infringement of the Asserted Patents is

        willful;

                   (c)    Quectel, CalAmp, Xirgo and Laird and their affiliates, subsidiaries, officers,

        directors, employees, agents, representatives, licensees, successors, assigns, and all those acting

        for any of them or on their behalf, or acting in concert with them, be preliminarily and

        permanently enjoined from further infringement of Plaintiff’s patent rights;

                   (d)    Plaintiff be awarded compensatory damages and costs, with prejudgment interest;

                   (e)    Plaintiff be awarded treble damages for the willful patent infringement;

                   (f)    This case be declared to be exceptional in favor of Plaintiff under 35 U.S.C.

        § 285, and that Plaintiff be awarded its costs, attorneys’ fees, and other expenses incurred in

        connection with this action;

                   (g)    A declaration that Quectel, CalAmp, Xirgo and Laird, having not committed to

        accepting an ETSI FRAND license as determined by this Court for a license under Philips’

        world-wide portfolio, are either: (a) not entitled to raise any claim seeking a determination of the

        ETSI FRAND rates and terms or raise any other ETSI FRAND claims or raise any other FRAND

        claims in this or any other court world-wide, including seeking an anti-suit injunction against

        these proceedings or instituting any other form of collateral attack to this Court’s proper

        jurisdiction and judgment; or (b) if Quectel, CalAmp, Xirgo and Laird do commit to accepting




4835-5667-9380.1                                          - 77 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 78 of 79 PageID #: 78




        ETSI FRAND licenses as determined by this Court, then such licenses should be determined by

        this Court and no other foreign court for a license under Philips’ world-wide portfolio of

        standard essential patents, and

                   (h)   Plaintiff will be awarded such other relief as the Court deems just and proper.




4835-5667-9380.1                                         - 78 -
          Case 1:20-cv-01710-CFC Document 1 Filed 12/17/20 Page 79 of 79 PageID #: 79




                                                    JURY DEMAND

                   Philips demands a trial by jury on all issues so triable.


                                                               YOUNG CONAWAY STARGATT &
                                                               TAYLOR, LLP

                                                               /s/ Adam W. Poff
                                                               Adam W. Poff (No. 3990)
        Of Counsel:                                            Robert M. Vrana (No. 5666)
                                                               Beth A. Swadley (No. 6331)
        Eley O. Thompson                                       Rodney Square
        FOLEY & LARDNER LLP                                    1000 North King Street
        321 N. Clark Street                                    Wilmington, DE 19801
        Suite 2800                                             (302) 571-6600
        Chicago, IL 60654-5313                                 apoff@ycst.com
        Phone: (312) 832-4359                                  rvrana@ycst.com
        Fax: (312) 832-4700                                    bswadley@ycst.com
        ethompson@foley.com
                                                               Attorneys for Plaintiff Koninklijke Philips N.V.
        Kevin M. Littman
        Lucas I. Silva
        FOLEY & LARDNER LLP
        111 Huntington Avenue
        Suite 2500
        Boston, MA 02199-7610
        Phone: (617) 342-4000
        Fax: (617) 342-4001
        klittman@foley.com
        lsilva@foley.com


        DATED: December 17, 2020




4835-5667-9380.1                                            - 79 -
